 

Exhibit 10.9

NEWTON EXECUTIVE PARK

NEWTON, MASSACHUSETTS

OFFICE BUILDING LEASE

Tenant: Allena Pharmaceuticals, Inc. and Alcresta, Inc.

Landlord: Newton Executive Park Limited Partnership

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.0

REFERENCE DATA

1

 

 

 

2.0

DESCRIPTION OF PREMISES

3

 

2.1Premises

3

 

2.2Appurtenant Rights

3

 

2.3Reservations

3

 

 

 

3.0

TERM OF LEASE

3

 

3.1Term

3

 

 

 

4.0

TAKING OCCUPANCY

3

 

4.1Occupancy As Is

3

 

4.2Delivery of Possession

3

 

 

 

5.0

USE OF PREMISES

4

 

5.1Permitted Use

4

 

5.2Prohibited Uses

4

 

5.3Licenses and Permits

5

 

 

 

6.0

RENT

5

 

6.1Annual Base Rent

5

 

6.2Security Deposit

5

 

6.3Taxes

6

 

6.4Taxes and Operating Expenses

6

 

6.5Annual Electricity Charge

8

 

6.6Late Payment Charge

8

 

6.7Books and Records

8

 

 

 

7.0

UTILITIES AND LANDLORD’S SERVICES

9

 

7.1Electricity

9

 

7.2Water and Sewer Charges

9

 

7.3Heat and Air Conditioning

10

 

7.4Additional Heat and Air Conditioning Services

10

 

7.5Elevator Service

10

 

7.6Cleaning

10

 

7.7Repairs and Other Services

10

 

7.8Interruption or Curtailment of Services

10

 

 

 

8.0

MAINTENANCE OF AND IMPROVEMENTS TO PREMISES

11

 

8.1Changes or Alterations by Landlord

11

 

8.2Alterations and Improvements by Tenant

11

 

8.3Tenant’s Contractors - Mechanics’ and Other Liens - Standard of Tenant’s
Performance - Compliance with Laws

11

 

8.4Fixtures, Equipment and Improvements - Removal by Tenant

12

 

8.5Repairs by Tenant

12

 

8.6Locks

12

 

8.7Tenant’s Improvements and Condition of Premises at Termination

12

i

--------------------------------------------------------------------------------

9.0

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

13

 

9.1Insurance

13

 

9.2Additional Insureds

14

 

9.3Certificates of Insurance

14

 

9.4Tenant’s Compliance

14

 

9.5Indemnification

14

 

9.6Property of Tenant

15

 

9.7Landlord’s Liability

15

 

9.8Waiver of Subrogation

15

 

 

 

10.0

ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

16

 

 

 

11.0

MISCELLANEOUS COVENANTS

20

 

11.1Rules and Regulations

20

 

11.2Nuisance

20

 

11.3Access to Premises

20

 

11.4Accidents to Sanitary and other Systems

21

 

11.5Signs, Blinds and Drapes

21

 

11.6Estoppel Certificate

21

 

11.7Requirements of Law - Fines and Penalties

21

 

11.8Floor Loading

22

 

11.9Tenant’s Access

22

 

11.10Survival

22

 

 

 

12.0

PARKING

22

 

 

 

13.0

CASUALTY

22

 

 

 

14.0

CONDEMNATION - EMINENT DOMAIN

23

 

 

 

15.0

DEFAULT

24

 

15.1Conditions of Limitation - Re-entry - Termination

24

 

15.2Damages - Termination

25

 

15.3Fees and Expenses

26

 

15.4Landlord’s Remedies Not Exclusive

26

 

15.5Grace Period

26

 

 

 

16.0

ABANDONED PROPERTY

27

 

 

 

17.0

SUBORDINATION

27

 

 

 

18.0

QUIET ENJOYMENT

27

 

 

 

19.0

ENTIRE AGREEMENT - WAIVER - SURRENDER

27

 

19.1Entire Agreement

27

 

19.2Waiver by Landlord

27

 

19.3Surrender

28

 

 

 

20.0

INABILITY TO PERFORM - EXCULPATORY CLAUSE

28

 

 

 

21.0

LANDLORD’S CONSENT

28

 

 

 

22.0

RIGHT TO RELOCATE

28

 

 

 

23.0

BILLS AND NOTICES

29

 

 

 

24.0

HOLDOVER

29

 

 

 

25.0

NO OPTION

30

 

 

 

26.0

PARTIES BOUND - SEIZIN OF TITLE

30

ii

--------------------------------------------------------------------------------

27.0

MISCELLANEOUS

30

 

27.1Separability

30

 

27.2Independent Covenants

30

 

27.3Captions

31

 

27.4Landlord or Tenant

31

 

27.5Broker

31

 

27.6Governing Law

31

 

27.7Assignment of Lease and/or Rents

31

 

27.8Notice of Lease

31

 

27.9Early Termination

31

EXHIBITS

A – Lease Plan

B – Cleaning Services

C – Rules and Regulations

D – Work Letter

E – Building Standard Construction Items

 

 

iii

--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE made this August 29, 2011 between Newton Executive Park Limited
Partnership, a Massachusetts limited partnership with offices at One Gateway
Center in Newton, Massachusetts (“Landlord”), and Allena Pharmaceuticals, Inc.,
a Delaware corporation, with offices located in Newton, Massachusetts and
Alcresta, Inc., a Delaware corporation, with offices located Newton,
Massachusetts (jointly and severally the “Tenant”).

In consideration of the rents and the covenants to be paid and performed by the
Tenant and upon the terms and conditions of this Lease, the Landlord hereby
leases to Tenant and Tenant hires from Landlord a portion of the Building (as
“Building is defined below) and as shown on the plan attached hereto as Exhibit
A and made a part hereof (hereinafter referred to as the “Premises”).

1.0

REFERENCE DATA

Each reference in this Lease to any term defined in this Article shall be deemed
and construed to incorporate the data stated following that term in this
Article.

 

Additional Rent:

Sums or other charges payable by Tenant to Landlord under this Lease,
other than Annual Base Rent.

Annual Base Rent:

 

 

Period:

 

Annual Base Rent:

 

Monthly Installment
of Annual Base Rent:

 

December 1, 2011 through February 28, 2013

$145,320.00

$12,110.00

March 1, 2013 through February 28, 2014

$187,704.96

$15,642.08

March 1, 2014 through February 28, 2015

$193,760.04

$16,146.67

March 1, 2015 through February 28, 2016

$199,815.00

$16,651.25

March 1, 2016 through May 31, 2017

$205,869.96

$17,155.83

 

Annual Electricity Charge:

 

 

Period:

 

Annual Electricity

Charge:

 

Monthly Installment
of Electricity Charge:

 

December 1, 2011 through May 31, 2017

$9,990.72

$832.56

 

Broker:

Colliers International

 

 

Building:

Landlord’s building which is the building containing the Premises and which
building is on the Property and known One Newton Executive Park.

 

 

Business Day:

All days except Saturdays, Sundays and days defined as “legal holidays”.

 

 

Land:

The parcel(s) of land on which the Building and other buildings (if any) owned
by the Landlord are situated.

 

 

Lease Year:

A twelve (12) month period beginning on the Term Commencement Date or an
anniversary thereof.

 

 



 

--------------------------------------------------------------------------------

 

Landlord’s Address:

c/o J. F. White Properties

One Gateway Center

Newton, MA 02458

 

 

Mortgage:

A mortgage, deed of trust, trust indenture, or other security instrument of
record creating an interest in or affecting title to the Property or any part
thereof, and any renewal, modification, consolidation or extension of any such
instrument.

 

 

Mortgagee:

The holder of any Mortgage.

 

 

Parking Areas:

Those areas on the Property designated by Landlord to be used for parking
automobiles.

 

 

Parking Spaces:

20 Spaces in the Parking Areas.

 

 

Premises:

Approximately 6,055 square feet of rentable area (the calculation of “rentable”
area includes an allocation of the Building’s common areas) on the second floor
of the Building, and as more fully described in the Article of this Lease
entitled “DESCRIPTION OF PREMISES”.

 

 

Property:

The Building and the Land and any improvements on the Land including, without
limitation, the Building and other buildings (as of the Term Commencement Date,
collectively known as “Newton Executive Park”) owned by the Landlord.

 

 

Rent:

Annual Base Rent and Additional Rent.

 

 

Security Deposit:

$53,965.00

 

 

Tax and Operating Expense Base:

The Taxes and Operating Expenses for the Building for the Landlord’s fiscal year
ending December 31, 2012

 

 

Tenant’s Address:

Until the Term Commencement Date, 177 BALDPATE HILL RD NEWTON MA 02459, and
thereafter the Premises.

 

 

Tenant’s Proportionate Share of Taxes and Operating Expenses:

13.52%

 

 

Term Commencement Date:

December 1, 2011

 

 

Term Expiration Date:

May 31,2017

 

 

Term:

A period of time commencing on the Term Commencement Date and ending on the Term
Expiration Date.

 

 

Use of the Premises:

General Office.




Page 2

--------------------------------------------------------------------------------

 

 

2.0

DESCRIPTION OF PREMISES

 

2.1

Premises. The premises leased by Tenant under this Lease shall be the Premises
(as the same may from time to time be constituted after changes therein,
additions thereto and eliminations therefrom pursuant to rights of Landlord
hereinafter reserved).

 

2.2

Appurtenant Rights. Tenant shall have, as appurtenant to the Premises, rights to
use in common with others those common roadways, walkways, elevators, hallways
and stairways necessary for access to the Premises or generally available to
other tenants of the Building; provided, however, that such rights shall be
subject to such rules and regulations as may be made by Landlord from time to
time as provided for in Section 11.1 of this Lease, “Rules and Regulations.”.

 

2.3

Reservations. All the perimeter walls of the Premises except the inner surfaces
thereof, any balconies, terraces or roofs adjacent to the Premises, and any
spaces in or adjacent to the Premises used for serving other portions of the
Building or other portions of the Property exclusively or in common with the
Premises, including without limitation (where applicable) shafts, stacks, pipes,
conduits, wires and appurtenant fixtures, fan rooms, ducts, electric or other
utilities, sinks or other Building or Property facilities, and the use thereof,
as well as the right of access through the Premises for the purpose of
operation, maintenance, decoration and repair, are expressly reserved to
Landlord.

3.0

TERM OF LEASE

 

3.1

Term. The term of this Lease shall be for the Term (or until such Term shall
sooner cease or expire) commencing on the Term Commencement Date and ending on
the Term Expiration Date.

4.0

TAKING OCCUPANCY

 

4.1

Occupancy As Is. Tenant shall accept occupancy of the Premises “as is”, and any
work necessary to prepare the Premises for occupancy by Tenant shall be
performed by Tenant in compliance with the terms and provisions of this Lease at
Tenant’s own expense ; provided, however, prior to the Term Commencement Date,
Landlord shall, using building standard means, methods and materials,

* correct the first office against the left-hand demising wall as required to
make it a three window enclosed office,

* restore missing building elements, i.e. ceilings, lights and column
enclosures,

* repaint the walls of the Premises,

* replace the carpet and vinyl base in the Premises. The foregoing work to be
performed by Landlord prior to the Term Commencement Date shall be deemed
“Landlord’s Work”.

 

4.2

Delivery of Possession. If Landlord is delayed in Landlord’s ability to deliver
possession of all or any portion of the Premises to Tenant as otherwise required
herein whether because of strikes, labor difficulties, difficulties in obtaining
materials, fire, governmental regulations, or any other circumstances beyond
Landlord’s reasonable control (including, without limitation, the failure of
existing tenants to vacate), then such delay shall not constitute a breach or
default on the part of the Landlord under this Lease or give rise to any claims
of damage or expenses of any kind against the Landlord by Tenant, either direct
or consequential; provided that if Landlord is unable to deliver possession of
the entire Premises or if Landlord has not completed Landlord’s Work by the Term
Commencement Date, then Tenant’s sole and exclusive remedy at law and in equity
shall be that the Term Commencement Date, the Term Expiration Date and schedule
of Annual Base Rent and Annual Electricity Charge shall be adjusted to reflect
any such delay.

Notwithstanding anything to the contrary herein provided, Landlord shall notify
Tenant when Landlord’s Work has advanced sufficiently to permit Tenant to
install Tenant’s equipment and furnishings, or to perform other work to be done
by Tenant. It is understood that upon such notification, the Tenant may occupy
the Premises prior to the Term Commencement Date for the purposes of preparing
the Premises for Tenant’s occupancy on all of the terms and conditions of the
Lease except the obligation to pay Rent, provided that such occupancy by Tenant
shall not interfere with Landlord’s performance of Landlord’s obligations under
this Lease. However, if Tenant commences use of any portion of the Premises for
business purposes prior to the Term Commencement Date, then Tenant shall pay
Rent from such prior date. It is further understood and agreed that during this
period, at the request of the Landlord, in each instance, Tenant shall, at
Tenant’s sole expense, relocate any of Tenant’s goods and equipment as may be
required by Landlord to complete Landlord’s Work.

Page 3

--------------------------------------------------------------------------------

 

5.0

USE OF PREMISES

 

5.1

Permitted Use. Tenant shall occupy and use the Premises for the permitted Use of
the Premises and for no other purpose. Service and utility areas (whether or not
a part of the Premises) shall be used only for the particular purpose for which
they are designated.

 

5.2

Prohibited Uses. Tenant shall not use, permit the use of, permit anything to be
done in or on or anything to be brought into or onto or kept in or on the
Premises, the Building, the Property or any part of thereof (i) which would
violate any covenant, agreement, term, provision or condition of this Lease,
(ii) for any unlawful purpose or in any unlawful manner, or (iii) which, in the
reasonable judgment of Landlord shall in any way (a) impair or tend to impair
the appearance or reputation of the Building or the Property, (b) impair or
interfere with or tend to impair or interfere with any of the Building or
Property services or the proper and economic heating, cleaning, air conditioning
or other servicing of the Building or the Property or any portion thereof or
with the use of the Building or the Property or any portion thereof, or
(c) occasion discomfort, inconvenience or annoyance to any other tenant,
licensee or other occupant of the Building or the Property or any neighboring
property, whether through the transmission of noise or odors or vibrations or
otherwise.

Without limiting the generality of the foregoing, Tenant shall not permit any
vending machines in the Premises or use or occupy or permit the use or
occupation of the Premises or any part of the Premises as or for a restaurant
business or for the sale or furnishing free of charge of food, liquors, frozen
desserts, ice cream, beverages, or other edible products, for public
stenography, or for the conducting of any aspect of banking business; no food
shall be prepared or served for consumption on or about the Premises; no
intoxicating liquors or alcoholic beverages shall be sold or otherwise permitted
in or about the Premises, the Building or elsewhere on the Property; no lottery
tickets (even where the sale of such tickets is not illegal) shall be sold and
no gambling, betting or wagering shall otherwise be permitted in or about the
Premises, the Building or elsewhere on the Property; no loitering shall be
permitted in or about the Premises, the Building or elsewhere on the Property;
and no loading or unloading of supplies or other material to or from the
Premises shall be permitted in the Building or elsewhere on the Property except
at times and in locations to be designated by Landlord. Tenant shall not bring
or permit to be brought into or keep in or on the Premises, the Building or
elsewhere on the Property any oil or any toxic, hazardous, inflammable,
combustible or explosive fluids, materials, chemicals or substances, (including
without limitation any hazardous substances within the meaning of Chapter 2 IE
of the Massachusetts General Laws and any medical waste or any fluid, material,
chemical or substance considered to be biologically hazardous) (except in the
Premises where’ such are related to Tenant’s use of the Premises, provided that
the same are stored and handled in a proper fashion consistent with applicable
legal standards), or cause or permit any odors to emanate from or permeate the
Premises.

The Premises shall be maintained in a sanitary condition, and kept free of
rodents and vermin. Tenant shall suitably store all trash and rubbish in the
Premises, the Building or elsewhere on the Property in locations designated by
Landlord from time to time. The language of this Section prohibiting the
preparation or serving of food for consumption on or about the Premises
notwithstanding, but subject to the other terms and conditions of the Lease and
subject to the other terms and conditions of this Section entitled “Prohibited
Uses.”, (including, without limitation, the prohibition against intoxicating
liquors and alcoholic beverages), (i) Tenant’s employees and invitees may
prepare, serve and consume food and beverages (a) which are brought into the
Premises by such persons for their own consumption, (b) are in the nature of
snacks, coffee or soda and provided by the Tenant or (c) are typically prepared,
served and consumed in typical first class office space in Newton and Boston,
Massachusetts, provided however that such preparation, serving and consumption
shall be done in a manner typical to first class office space in Newton and
Boston, Massachusetts, and (ii), Tenant may, with Landlord’s prior written
consent, install at Tenant’s sole expense, one bottled water dispenser
(utilizing water bottles with a capacity of not more than five gallons each and
dispensing not more than one bottle at a time without manually removing and
replacing the one bottle from which water is dispensed), coffee maker, microwave
and refrigerator for use by Tenant. Landlord consents to the installation by
Tenant at Tenant’s sole expense, of one bottled water dispenser (as described in
the immediately preceding sentence), a coffee maker, a microwave and a
refrigerator for use by Tenant.

 

5.3

Licenses and Permits. If any governmental license or permit shall be required
for the proper and lawful conduct of Tenant’s business, Tenant, at Tenant’s
expense, shall duly procure and maintain such license or permit and submit the
same to inspection by Landlord. Tenant, at Tenant’s expense, shall at all times
comply with the terms and conditions of each such license or permit.

6.0

RENT

 

6.1

Annual Base Rent. Tenant shall pay to Landlord, without any demand, setoff or
deduction, at Landlord’s Address, or to such other person or at such other place
as Landlord may designate by notice to Tenant, the Annual Base Rent. The Annual
Base Rent shall be paid in equal Monthly Installments in advance on or before
the first Business Day of each calendar month during the Term of this Lease and
shall be apportioned for any fraction of a month in which the Term Commencement
Date or the last day of the Term of this Lease may fall. Rent for the first full
month of the initial Term for

Page 4

--------------------------------------------------------------------------------

 

 

which Rent is due shall be paid by Tenant upon the execution of this Lease.
Notwithstanding anything to the contrary contained in this Lease, as an
inducement for Tenant to enter into this Lease, Tenant shall be relieved of
Tenant’s obligation to pay Annual Base Rent for the first three full months of
the Lease Term.

 

6.2

Security Deposit. It is understood that upon the execution of this Lease, Tenant
shall have deposited the sum of the Security Deposit as security for the
faithful performance and observance by Tenant of the terms, conditions,
provisions and covenants of this Lease, it being further understood however,
that said deposit is not to be considered prepaid Rent. In the event Tenant
defaults in respect to any of the terms, conditions, provisions and covenants of
this Lease, including, but not limited to the payment of Rent, Landlord may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any Rent or any other sum as to which Tenant is in
default or for any sum which Landlord may expend or may be required to expend by
reason of Tenant’s default with respect to this Lease, including but not limited
to any amount for which the Tenant is liable under the Article contained herein
entitled “DEFAULT” provided, however, that such Security Deposit shall in no way
be construed as liquidated damages for any default or breach of any term,
condition, provision and covenant of this Lease, nor shall Landlord be required,
because of said deposit, to waive its right under the Article contained herein
entitled “DEFAULT” to terminate this Lease in the event of default. In the event
Landlord uses, applies or retains any part or all of the Security Deposit and
the Lease continues or Tenant’s occupancy continues in the Premises, Tenant
shall within ten (10) days after written notice from the Landlord make such
further or other deposit of moneys as may be necessary to bring the balance of
the deposit to a sum equal to the Security Deposit.

In the event the Tenant shall fully and faithfully comply with all of the terms,
conditions, provisions and covenants of this Lease, the Security Deposit made
hereby (or what may remain thereof) shall be returned, without interest, to
Tenant after the termination of the Lease and upon delivery of possession of the
Premises to Landlord.

 

 

6.3

Taxes. “Real Estate Taxes” shall mean all taxes, assessments and betterments,
levied, assessed or imposed by any governmental authority upon the Property or
any portion thereof, or arising from, or imposed on, the ownership or operation
of the Property or any portion thereof, or the ownership of the tenant’s
interest under any ground lease (if any) and any payment in addition to or in
lieu of any of the same required now or in the future.

If for any period of time during the Term, Tenant has paid a Tax and Operating
Expense Escalation (as such escalation is defined in the following Section) and
Landlord shall receive any refund of any Real Estate Taxes pertaining to such
period of time, Landlord shall recalculate such Tax and Operating Expense
Escalation after deducting such refund (less Landlord’s expenses incurred in
obtaining such refund) from the Operating Expenses. If the recalculated Tax and
Operating Expense Escalation is less than the Tax and Operating Expense
Escalation calculated prior to such refund, Landlord shall credit such
difference toward future Tax and Operating Expense Escalations or refund it to
the Tenant at the Landlord’s discretion. Landlord shall have no obligation to
seek any such refund and Tenant shall have no right to seek or to control any
abatement, dispute, or other proceeding with any governmental agencies or
entities with respect to the real estate taxes as described in this Section.

If during the term of this Lease or any extension thereof, a tax or excise on
rents or other tax (excluding income tax), however described, shall be levied or
assessed against Landlord by the Commonwealth of Massachusetts or any political
subdivision thereof on account of the rental hereunder, such tax or excise on
rents or other taxes assessed on the land and buildings of which the Premises
form a part shall be deemed to constitute Real Estate Taxes for the purposes of
this Section. It is also understood and agreed that the term Real Estate Taxes
includes betterments and improvement assessments, provided, however, that the
Landlord shall for the purposes of this Section, be deemed to have elected to
pay any such assessments over the longest period of time permitted by law
(whether or not the Landlord in fact makes such election), and only those
installments which are or would be payable with respect to the tax years which
are included in the term of this Lease or any extension thereof (with interest
which is or would be payable thereon) shall be included in the Real Estate Taxes
for said tax years for the purposes hereof.

In the event the taxing authorities shall, during the term of this Lease, or any
extension thereof, assess along with Real Estate Taxes, a personal property tax
on Tenant’s trade fixtures, leasehold improvements, furnishings, lighting
fixtures, heating and cooling equipment, or other equipment in the Premises, the
Building or elsewhere on the Property, whether or not such are owned and
installed by Landlord, the taxes thus assessed shall be paid by Tenant within
ten (10) days of notice by Landlord of the amount due.

 

6.4

Taxes and Operating Expenses. Tenant shall pay to Landlord as Additional Rent
“Tenant’s Proportionate Share of Taxes and Operating Expenses” of all costs and
expenses in excess of the Tax and Operating Expense Base incurred by Landlord in
the management, operation and maintenance of the Property or any portion
thereof, including, without limiting the generality of the foregoing, all such
costs and expenses in connection with (1) insurance, license fees, janitorial
service, landscaping and snow removal, (2) wages, salaries, management fees,
employee benefits, payroll taxes, office expenses, administrative and auditing
expenses, and equipment and materials for the operation, management and
maintenance of the Property, (3) capital expenditures (amortized, with interest,
on such reasonable basis as Landlord shall

Page 5

--------------------------------------------------------------------------------

 

 

determine) made by Landlord for the purpose of reducing other operating expenses
or complying with any governmental requirement either first enacted or first
effective as to the Property after the Term Commencement Date, (4) water and
sewer charges, (5) the furnishing of heat, air conditioning, electricity,
utilities, and any other services, (6) the operation and servicing of any
computer system installed to regulate Building equipment or other equipment
serving the Property, (7) the furnishing of repairs and services referred to in
the Article contained herein entitled “UTILITIES AND LANDLORD’S SERVICES” and
(8) Real Estate Taxes (the foregoing being collectively referred to as
“Operating Expenses”). Tenant’s Proportionate Share of Taxes and Operating
Expenses in excess of the Tax and Operating Expense Base may be referred to in
this Lease as the “Tax and Operating Expense Escalation”.

Any Operating Expense incurred with respect to more than one of the buildings on
the Property shall be allocated to each of such buildings on the basis of the
rentable square feet of such buildings. Any Operating Expense that is incurred
with respect to the entire Property, Land or Parking Areas shall be allocated to
each building on the Property on the basis of the rentable square feet in the
buildings on the Property.

If, during a portion of a fiscal year for which Operating Expenses are being
computed pursuant to this Section, less than the entire rentable area of the
Building is occupied or Landlord is not supplying all occupants with the same
services being supplied hereunder, such costs and expenses shall be reasonably
extrapolated in order to take into account the costs and expenses which would
have been incurred had the entire rentable area of the Building been occupied
and had such services been supplied to all occupants.

As soon as Tenant’s Proportionate Share of Taxes and Operating Expenses with
respect to a fiscal year can be determined, Landlord shall notify Tenant of the
same and the same will become payable to Landlord within ten (10) days following
such notification, subject to proration with respect to any portion of a fiscal
year in which the Term of this Lease begins or ends.

Tenant shall, if, as and when demanded by Landlord and with each monthly
installment of Annual Base Rent, make Operating Fund Payments to Landlord.
“Operating Fund Payments” refer to such payments as Landlord shall determine to
be sufficient to provide in the aggregate a fund adequate to pay, when they
become due and payable, all payments required from Tenant under this Section. In
the event that Operating Fund Payments are so demanded, and if the aggregate of
said Operating Fund Payments is not adequate to pay Tenant’s Proportionate Share
of Taxes and Operating Expenses, Tenant shall pay to Landlord the amount by
which such aggregate is less than the amount of said share, such payment to be
due and payable at the time set forth above. Any surplus Operating Fund Payments
shall be accounted for to Tenant after such surplus has been determined, and may
be credited by Landlord against future Operating Fund Payments or refunded to
Tenant at Landlord’s option.

Notwithstanding anything to the contrary in this Section 6.4, “Taxes and
Operating Expenses.”, Operating Expenses shall not include any of the following,
except as otherwise specifically provided for above in item (3) above in the
first paragraph of this Section 6.4, “Operating Expenses”:

(a) Costs incurred for the repair of damage to the Building to the extent that
Landlord is reimbursed by insurance proceeds; or

(b) Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for other tenants in the
building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for other tenants or occupants of the Building; or

(c) Depreciation and amortization, except as provided in this Section 6.4,
“Operating Expenses.”, and except on materials, tools, supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party where such depreciation and
amortization would otherwise have been included in the charge for such third
parties services, all as determined in accordance with generally accepted
accounting principles, consistently applied; or

(d) Leasing commissions, attorneys’ fees, and other costs and expenses incurred
in connection with negotiations or disputes with present or prospective tenants
or other occupants of the Building; or

(e) Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages on any other debt instrument encumbering the Building or
the ground leasehold; or

(f) Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord receives reimbursement for such costs directly from or on
behalf of the persons receiving such goods or services; or

(g) Overhead and profit increment paid to Landlord’s subsidiaries or affiliates
for services, supplies or materials, to the extent that the costs of such
services, supplies or materials exceed competitive costs of such services were
they not so rendered by a subsidiary or affiliate; or

Page 6

--------------------------------------------------------------------------------

 

(h) Costs incurred to repair or restore the Premises, the Building or other
portion of the Property, which costs are due to Landlord’s failure to maintain
commercially reasonable insurance limits; or

(i) Costs incurred as a result of Landlord’s negligence or willful misconduct;
or

(j) Costs which are considered capital improvements and replacements under
generally accepted accounting principles, consistently applied, except as
specifically provided elsewhere under this Lease.

 

6.5

Annual Electricity Charge. Tenant shall pay to Landlord as Additional Rent and
without any setoff or deduction at Landlord’s Address or to such other person or
at such other place as Landlord may designate by notice to Tenant, the Annual
Electricity Charge. The Annual Electricity Charge shall be paid in equal
Electricity Charge Monthly Installments in advance on or before the first
Business Day of each calendar month during the Term of this Lease and shall be
apportioned for any fraction of a month in which the Term Commencement Date or
the last day of the Term of this Lease may fall. The Electricity Charge Monthly
Installment for the first full month of the initial Term for which Rent is due
shall be paid by Tenant upon the execution of this Lease.

 

6.6

Late Payment Charge. If any installment of Rent or Additional Rent or any other
sum due from Tenant shall not be received by Landlord on the date such
installment or sum is due, Landlord reserves the right to assess, and Tenant
then shall pay, a late payment charge equal to two and one half percent
(2.5%) of the total amount that is in arrears and a further late payment charge
equal to two and one half percent (2.5%) of the amount then outstanding may be
assessed for each additional thirty (30) day period (or any fraction thereof)
that such amount remains unpaid. Acceptance of such late payment charge by
Landlord shall in no event constitute a waiver of Tenant’s default with respect
to such overdue amount, nor prevent Landlord from exercising any of Landlord’s
other rights and remedies granted by this Lease.

 

6.7

Books and Records. Within 15 days of any request by Landlord made not more
frequently than once in any 12 consecutive month period, Tenant shall furnish to
Landlord a balance sheet as of the last day of the most recently completed
fiscal quarter or such more recent fiscal period for which a balance sheet is
reasonably available and a similarly current statement of Tenant’s income and
expenses for the twelve months preceding the date of the aforementioned balance
sheet, both of which shall be prepared in reasonable detail in accordance with
generally accepted accounting principles and certified as being true and correct
by an officer or principal of Tenant. In addition to the foregoing, within 15
days of any request by Landlord, Tenant shall provide such other financial or
business plan related information as Landlord shall reasonably request,
including without limitation, information related to the capitalization of
Tenant’s business. Landlord shall make reasonable efforts to maintain the
confidentiality of such information, except to the extent disclosure of such
information is required to enforce Landlord’s rights under or related to this
Lease or is ordered by a court of competent jurisdiction or such information is
otherwise available to the public.

 

7.0

UTILITIES AND LANDLORD’S SERVICES

 

7.1

Electricity. Landlord shall furnish electricity to the Premises for lighting and
other general office purposes. If Tenant requires electricity elsewhere in the
Building or on the Property, then such electricity shall be furnished in all
respects at Tenant’s sole cost and expense. Tenant’s use of electrical energy in
the Premises, the Building and elsewhere on the Property shall not at any time
exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises or Tenant’s electrical energy needs elsewhere in
the Building or on the Property (as the case may be). In order to insure that
such capacity is not exceeded and to avert possible adverse effect upon the
electrical services for the Building or the Property, Tenant shall give notice
to Landlord and obtain Landlord’s prior written consent whenever Tenant shall
connect to the Building’s or the Property’s electrical distribution system any
fixtures, appliances or equipment other than lamps, typewriters, personal
computers and similar small machines. Any additional feeders or risers to supply
Tenant’s electrical requirements in addition to those originally installed and
all other equipment proper and necessary in connection with such feeders or
risers, shall be installed by Landlord upon Tenant’s request, at the sole cost
and expense of Tenant, provided that such additional feeders and risers are
permissible under applicable laws and insurance regulations and the installation
of such feeders or risers will not cause permanent damage or injury to the
Building or any other portion of the Property or cause or create a dangerous
condition or unreasonably interfere with other tenants of the Building or the
Property. Tenant agrees that it will not make any alteration or material
addition to the electrical equipment in the Premises, the Building or elsewhere
on the Property without the prior written consent of Landlord in each instance
first obtained. Tenant, at Tenant’s expense, shall purchase, install and replace
all light bulbs or tubes used in the Premises or used exclusively by the Tenant
in the Building or elsewhere on the Property, except that the Landlord shall
furnish the light bulbs and tubes and labor for the initial installation of
light bulbs and tubes in the Premises. Landlord shall not in any way be liable
or responsible to Tenant for any loss, damage or expense which Tenant may incur
if the quantity, character, or supply of electrical energy is changed or is no
longer available or suitable for Tenant’s requirements.

Page 7

--------------------------------------------------------------------------------

 

Landlord, at any time, at its option and upon not less than sixty (60) days
prior notice to Tenant, may discontinue furnishing electric current to the
Premises or for Tenant’s exclusive use elsewhere in the Building or on the
Property; and in either such case Tenant shall contract with the public service
company supplying electric current for the purchase by Tenant of electric
current directly from such company. In such event, Landlord shall (i) permit its
risers, conduits and feeder, to the extent available, suitable and safely
capable, to be used to enable Tenant so to purchase electric current,
(ii) without cost to Tenant, make such alterations and additions to the
electrical equipment and/or appliances in the Building or elsewhere on the
Property as may be required for such direct purchase, and (iii) at the
Landlord’s expense, shall furnish and install any necessary metering equipment,
which Tenant shall thereafter maintain and repair at its expense. In the event
the Landlord shall exercise such option, Tenant shall no longer be required to
pay the Annual Electricity Charge.

 

7.2

Water and Sewer Charges. Landlord shall furnish water for ordinary cleaning,
toilet, lavatory and drinking purposes, provided, however, that Tenant shall
maintain and replace if necessary any water heating, plumbing and plumbing
related equipment exclusively serving the Premises (if any) or exclusively
serving the Tenant elsewhere in the Building or on the Property (if any) and any
electricity, gas or other source of energy consumed by such water heating or
plumbing related equipment shall be reimbursed to Landlord.

If Tenant requires, uses or consumes water for any purpose other than for such
purpose, Landlord may (i) assess a reasonable charge for the additional water so
used or consumed by Tenant or (ii) install a water meter and thereby measure
Tenant’s water consumption for all purposes. In the latter event, Tenant shall
pay the cost of the meter and the cost of installing any equipment required in
connection therewith, and Tenant shall keep said meter and installation
equipment in good working order and repair, and shall pay for water consumed, as
shown on said meter, together with the sewer charge based on said meter charges,
as and when bills are rendered. On default in making such payment Landlord may
pay such charges and collect the same from Tenant, along with any additional
costs related to such collection.

 

7.3

Heat and Air Conditioning. Landlord shall furnish to and distribute in the
Premises heat and air conditioning as normal seasonal changes may require on
Business Days from 8:00 a.m. to 6:00 p.m. when reasonably required for the
comfortable occupancy of the Premises by Tenant. Tenant agrees to lower and
close the blinds or drapes when necessary because of the sun’s position whenever
the air conditioning system is in operation, and to cooperate fully with
Landlord with regard to, and to abide by all the regulations and requirements
which Landlord may prescribe for the proper functioning and protection of, the
heating and air conditioning system. The air conditioning system shall be
capable of providing 80 degrees Fahrenheit dry bulb and 50% relative humidity
with outside conditions of 95 degrees Fahrenheit dry bulb and 75 degrees
Fahrenheit wet bulb, provided Tenant acknowledges that the air conditioning
system servicing the Building is designed to provide cooling based upon an
occupancy of not more than one person per one hundred (100) square feet of floor
area, and upon a combined lighting and standard electrical load not to exceed
4.0 watts per square foot. In the event Tenant exceeds such condition or
introduces into the Premises equipment which overloads such system, or in any
other way causes such system not to adequately perform its proper functions,
supplementary systems may at Landlord’s option be provided by Landlord at
Tenant’s expense.

 

7.4

Additional Heat and Air Conditioning Services. Landlord shall, upon reasonable
advance written notice from Tenant of its requirements in that regard, furnish
additional heat or air conditioning services to the Premises on days and at
times other than as provided in this Article. Tenant will pay to Landlord a
reasonable charge for such additional heat or air conditioning services required
by Tenant.

 

7.5

Elevator Service. Landlord shall provide passenger elevator service to the
Premises on Business Days from 8:00 a.m. to 6:00 p.m. and on a reduced basis at
all other times. Upon 48 hours advance notice by Tenant to Landlord, freight
elevator service shall be available in common with other tenants on Business
Days from 9:00 a.m. to 4:00 p.m. at reasonable charge.

 

7.6

Cleaning. Landlord shall furnish cleaning services to the Premises and the
common areas of the Building appurtenant to the Premises substantially in
accordance with the specifications attached hereto as Exhibit B and made a part
hereof.

 

7.7

Repairs and Other Services. Except as otherwise provided in the Articles
entitled “CASUALTY” and “CONDEMNATION - EMINENT DOMAIN”, and subject to Tenant’s
obligations in the Article contained herein entitled “MAINTENANCE OF AND
IMPROVEMENTS TO PREMISES” and elsewhere in this Lease, Landlord shall (a) keep
and maintain the roof, exterior walls and windows, structural floor slabs and
columns of the Building in as good condition and repair as they are in on the
Term Commencement Date, reasonable use and wear excepted, (b) keep and maintain
in workable condition the Building’s sanitary, electrical, heating, air
conditioning and other systems, (c) keep all walkways on the Property clean and
remove all snow and ice therefrom and (d) provide grounds maintenance to all
landscaped areas.

 

7.8

Interruption or Curtailment of Services. Landlord reserves the right to
interrupt, curtail, stop or suspend the furnishing of services and the operation
of any Building or Property system, when necessary by reason of accident or
emergency, or

Page 8

--------------------------------------------------------------------------------

 

 

of repairs, alterations, replacements or improvements in the reasonable judgment
of Landlord desirable or necessary to be made, or of difficulty or inability in
securing supplies or labor, or of strikes, or of any other cause beyond the
reasonable control of Landlord, whether such other cause be similar or
dissimilar to those herein above specifically mentioned, until said cause has
been removed. Landlord shall have no responsibility or liability for any such
interruption, curtailment, stoppage, or suspension of service or system, except
that Landlord shall exercise reasonable diligence to eliminate the cause of
same. Landlord agrees to provide reasonable notice prior to interrupting,
curtailing, stopping or suspending the furnishing of services and the operation
of any Building systems for the purpose of making elective alterations,
replacements or improvements. Except when made necessary by an act or omission
of Tenant, or Tenant’s employees, agents, contractors or invitees, or except
when made necessary by reason of accident, emergency, difficulty or inability in
securing supplies of labor, strikes, or of any other cause beyond the reasonable
control of Landlord, if the Premises are rendered unusable for Use of the
Premises solely because the Landlord interrupts, curtails, stops or suspends the
furnishing of services or the operation of any building system to make
alterations, replacements or improvements and such interruption, curtailment,
stoppage or suspension and the related inability to use the Premises for the Use
of the Premises continues for more than 20 consecutive Business Days, the Annual
Base Rent shall abate thereafter until the Premises are usable for the Use of
the Premises.

8.0

MAINTENANCE OF AND IMPROVEMENTS TO PREMISES

 

8.1

Changes or Alterations by Landlord. Landlord reserves the right, exercisable by
itself or its nominee, at any time and from time to time without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor or otherwise affecting Tenant’s obligations under
this Lease, to make such changes, alterations, additions, improvements, repairs
or replacements in or to the Building or elsewhere on the Property and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, and stairways thereof, as it may deem necessary or
desirable, and to change the arrangement and/or location of entrances or
passageways, doors and doorways, and corridors, elevators, stairs, toilets, or
other public parts of the Building or other portions of the Property,’ provided,
however, that there be no unreasonable obstruction of the right of access to, or
unreasonable interference with the use and enjoyment of

the Premises by Tenant, except that Landlord shall not be obligated to employ
labor at so-called “overtime” or other premium pay rates. Nothing contained in
this Article shall be deemed to relieve Tenant of any duty, obligation or
liability of Tenant with respect to making or causing to be made any repair,
replacement or improvement or complying with any law, order or requirement of
any governmental or other authority. Landlord reserves the right to from time to
time change the address of the Building or the Property. Neither this Lease nor
any use by Tenant shall give Tenant any right or easement or the use of any door
or any passage or any concourse connecting with any other building or to any
public convenience, and the use of such doors, passages and concourses and of
such conveniences may be regulated or discontinued at any time and from time to
time by Landlord without notice to Tenant and without affecting the obligations
of Tenant hereunder or incurring any liability to Tenant therefor.

 

8.2

Alterations and Improvements by Tenant. Tenant shall make no alterations,
decorations, installations, removals, additions or improvements in or to the
Premises, the Building or elsewhere on the Property, nor permit any holes to be
drilled or made in or on the Premises, the Building or elsewhere on the Property
except in each instance in such place and manner and by contractors or mechanics
all as shall first have been approved in writing by Landlord. No such
installations or other work shall be undertaken or begun by Tenant until
Landlord has approved written plans and specifications therefor; and no
amendments or additions to such plans and specifications shall be made without
prior written consent of Landlord. Any such alteration, decoration,
installation, removal, addition and improvement shall be done at the sole
expense of Tenant and at such times and in such manner as Landlord may
designate. If Tenant shall make any alterations, decorations, installations,
removals, additions or improvements, then Landlord may elect to require Tenant,
at the Tenant’s expense, at the expiration of this Lease, to restore the
Premises, the Building and the Property (as the case may be) to substantially
the same condition as existed at the Term Commencement Date.

 

8.3

Tenant’s Contractors – Mechanics’ and Other Liens – Standard of Tenant’s
Performance - Compliance with Laws. Whenever Tenant shall make any alteration,
decoration, installation, removal, addition or improvement or do any other work
in or to the Premises, the Building or’ elsewhere on the Property, Tenant will
strictly observe the following covenants and agreements:

(a) In no event shall any material or equipment be incorporated in or added to
the Premises, the Building or any other portion of the Property in connection
with any such alteration, decoration, installation, addition or improvement
which is subject to any lien, charge, mortgage or other encumbrance of any kind
whatsoever or is subject to any security interest or any form of title retention
agreement. Any notice of contract or mechanic’s or materialmen’s lien filed
against the Premises, the Building, the Property or any portion thereof for work
claimed to have been done for, or materials claimed to have been furnished to
Tenant shall be removed or discharged by Tenant within ten (10) days thereafter,
at the expense of Tenant, by filing the bond required by law or otherwise. If
Tenant fails so to remove or discharge any lien, Landlord

Page 9

--------------------------------------------------------------------------------

 

may do so at Tenant’s expense and Tenant shall reimburse Landlord for any
expenses or costs incurred by Landlord in so doing within fifteen (15) days
after rendition of a bill therefor.

(b) All installations or work done by Tenant under this or any other Article of
this Lease shall be at its own expense (unless expressly otherwise provided) and
shall at all times comply with (i) laws, rules, orders and regulations of
governmental authorities having jurisdiction thereof; (ii) orders, rules and
regulations of any insurance rating bureau if and as applicable; and (iii) plans
and specifications prepared by and at the expense of Tenant and approved by
Landlord prior to the commencement of any work.

(c) Tenant shall procure all necessary permits before undertaking any work in
the Premises, the Building or elsewhere on the Property; do all such work in a
good and workmanlike manner, employing materials of good quality and complying
with all governmental requirements, and defend, save harmless, exonerate and
indemnify Landlord from all injury, loss or damage to any person or property
occasioned by or growing out of such work.

 

8.4

Fixtures, Equipment and Improvements – Removal by Tenant. All fixtures,
equipment, improvements and appurtenances attached to or built into the Premises
(or the Building or elsewhere on the Property with respect to Tenant’s tenancy)
prior to or during the Term, or any extension thereof, whether by Landlord, at
its expense or at the expense of Tenant, or by Tenant shall be and remain part
of the Premises and shall not be removed by Tenant at the end of the Term unless
Landlord, in its sole discretion, shall request Tenant to remove any of such
fixtures, equipment, improvements and appurtenances in which event Tenant shall
remove such at Tenant’s expense. Where not built into the Premises, and if
furnished and installed by and at the sole expense of Tenant, all removable
furniture, trade fixtures and business equipment shall not be deemed to be
included in such fixtures, equipment, improvements and appurtenances and may be,
and upon the request of Landlord shall be, removed by Tenant, at Tenant’s
expense, upon the condition that such removal shall not materially damage the
Premises, the Building, the Property or any portion thereof and that the cost of
repairing any damages to the Premises, the Building, the Property or any portion
thereof (as the case may be) arising from such removal shall be paid by Tenant,
provided, however, that any of such items toward which Landlord shall have
granted any allowance or credit to Tenant shall be deemed not to have been
furnished and installed in the Premises by or at the sole expense of Tenant.

 

8.5

Repairs by Tenant. Tenant shall keep or cause to be kept the Premises in such
repair, order and condition as the same are in on the Term Commencement Date or
such better condition as the Premises may be put in during the Term hereof,
reasonable wear excepted, but in no less than good condition and repair
(provided, however, that this sentence shall not be deemed to obligate Tenant to
make alterations to or improvements of conditions existing in the Premises as of
the Term Commencement Date). Without limiting the generality of the foregoing,
Tenant shall keep all interior windows and other interior glass whole and in
good condition, and shall replace the same whenever broken with glass of the
same quality. With respect to casualty and condemnation, Article 13.0,
“CASUALTY” and Article 14.0, “CONDEMNATION -EMINENT DOMAIN” shall govern
respectively.

 

8.6

Locks. Tenant agrees that it will not change, alter or replace the locks
provided to the Premises or common access doors, nor will it add locks to same,
without the written permission of Landlord. Tenant agrees that all repairs
necessary to such locks (except such locks which are used in common with other
tenants of the Building or the Property) will be at Tenant’s sole expense.

 

8.7

Tenant’s Improvements and Condition of Premises at Termination. Upon the
termination of this Lease and any extension thereof, by its own terms or
otherwise, Tenant will remove its goods and effects and those of all persons
claiming under the Tenant from the Premises, the Building and all other portions
of the Property and will peaceably yield up to the Landlord the Premises and all
alterations, erections, additions and improvements pursuant to the Section
entitled “Fixtures, Equipment and Improvements - Removal by Tenant.”, in good
repair, order, and condition in all respects, reasonable use and wear (which for
the purposes of this paragraph shall not be deemed to include holes in floors or
walls or special wiring caused by the installation of Tenant’s fixtures or
equipment) excepted. It is further agreed and understood that at the termination
of this Lease or any extension thereof, Tenant shall have restored the Premises
and any portion of the Building and the Property (as the case may be) used
exclusively by the Tenant to good repair, order and condition in all respects,
including but not limited to repair of all floor surfaces damaged by the removal
of partitions, machinery and equipment, and shall restore all floor areas to a
good condition and repair, using materials to provide a consistent floor
surface, satisfactory to Landlord; and shall have cleaned and removed
accumulations of dirt and particles, oils, greases, and discolorations from all
surfaces resulting from Tenant’s processes and shall leave the Premises and any
portion of the Building or the Property (as the case may be) used exclusively by
the Tenant broom clean.

Page 10

--------------------------------------------------------------------------------

 

9.0

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

9.1

Insurance. Tenant shall procure, keep in force and pay for insurance covering
all claims and demands for injury to or death of persons or damage to property
arising out of or related to Tenant’s occupancy of the Premises. Insurance shall
not be in amounts less than the following:

 

COMMERCIAL GENERAL LIABILITY

 

 

$ 1,000,000

combined single limit per occurrence, Coverage A

 

 

$ 1,000,000

personal and advertising injury liability, Coverage B

 

 

$ 1,000,000

products/completed operations liability aggregate

 

 

$ 5,000

medical payments

 

 

$ 50,000

fire damage legal liability

 

 

$ 2,000,000

general aggregate, applying per location, per project OR $4,000,000 general
aggregate

The general liability insurance is to be written on the 2001 Insurance Services
Office form or its equivalent.

 

UMBRELLA LIABILITY

 

 

$2,000,000

each occurrence

 

 

$2,000,000

aggregate

 

WORKERS’ COMPENSATION

 

 

 

Coverage A Workers’ Compensation – Statutory

 

 

 

Coverage B Employer’s Liability –

$500,000 bodily injury by accident, each accident

$500,000 bodily injury by disease, each employee

$500,000 bodily injury by disease, policy aggregate

AUTOMOBILE LIABILITY

$1,000,000 Combined single limit, each accident applying to all owned, hired and
nonowned automobiles

GLASS COVERAGE

Covering interior glass windows in the Premises, if any, in such reasonable
amounts as may be established from time to time by Landlord.

CONTENTS AND LEASEHOLD IMPROVEMENTS COVERAGE

Adequately insuring all property situated in the Premises, the Building or
elsewhere on the Property and belonging to or removable by Tenant along with any
leasehold improvements made by Tenant.




Page 11

--------------------------------------------------------------------------------

 

 

BUSINESS INTERRUPTION COVERAGE

Insurance shall not be less than such higher amounts as are customarily carried
by responsible tenants of comparable premises in the Greater Boston area and as
may be required by Landlord from time to time.

 

9.2

Additional Insureds. The Tenant shall add the Landlord and such other entities
or individuals having an insurable interest in the Property as the Landlord may,
from time to time, direct as Additional Insureds on a primary basis on Tenant’s
Commercial General Liability, Umbrella Liability and Automobile Liability
policies.

With respect to glass, contents and leasehold improvement and business
interruption coverages, the Landlord shall be named as an Additional Insured and
Loss Payee As Their Interest May Appear.

 

9.3

Certificates of Insurance. All insurance required under the Lease shall be
effected with insurers authorized to do business in the Commonwealth of
Massachusetts under valid and enforceable policies. Such insurance shall provide
that it shall not be canceled without at least thirty (30) days prior written
notice to Landlord and each insured named therein. On or before the first day of
the term of this Lease and thereafter not less than fifteen (15) days prior to
the expiration date of each expiring policy, certificates of such policies
issued by such insurers, together with evidence satisfactory to Landlord of the
payment of all premiums for such policies, shall be delivered by Tenant to
Landlord, or to any additional insureds, entities or individuals as the Landlord
may from time to time direct.

 

9.4

Tenant’s Compliance. Tenant covenants and agrees that during said term and for
such further time as Tenant shall hold the Premises or any part thereof, Tenant
will comply with all requirements of the Insurance Services Offices of
Massachusetts and/or the Factory Mutual Engineering Association (or any similar
bodies succeeding to their respective powers) and any local Board of Fire
Underwriters; will not make or allow any use or occupation of the Premises, the
Building or any other portion of the Property that may make any insurance on the
Building or any other portion of the Property, or the contents thereof, void or
voidable; and that in the event that Tenant does or permits anything to be done
in the Premises, the Building or elsewhere on the Property (including, without
limiting the generality of the foregoing, anything which in any way affects the
sprinkler system) which: (a) is classified as a “common hazard” or “special
hazard” by said Insurance Services Offices of Massachusetts (or its successor);
(b) causes an aftercharge or (c) otherwise increases insurance rates and premium
charges over those which would apply but for the doing of such thing, including,
but without limiting the generality thereof, increases resulting from the
refusal of the Factory Mutual Engineering Association (or any similar body
succeeding to its business) to continue coverage of the Building, the Property
or any portion thereof; then the Tenant will promptly pay to Landlord on demand
all increased premium charges caused by the same for any and all of the
following insurance:

insurance on the Building, the Property or any portion thereof against damage by
fire, with extended coverage, demolition, sprinkler leakage and vandalism and
malicious mischief endorsements; Landlord’s rental insurance; use and occupancy
insurance carried by any tenant of any portion of the Building or the Property;
insurance on the contents of Landlord and all other tenants of the Building, the
Property or any portion thereof against damage by fire (with extended coverage,
sprinkler leakage and vandalism and malicious mischief endorsements) or water.

 

9.5

Indemnification. To the fullest extent permitted by law (and not limited by the
amounts of any insurance coverage required of Tenant under this Lease), the
Tenant agrees to defend, indemnify and hold harmless the Landlord (which term
shall include, without limitation any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, disclosed or undisclosed, of Landlord or any
managing agent) and such other entities or individuals as the Landlord may, from
time to time, direct as additional insureds on Tenant’s general liability,
umbrella liability, automobile, glass, contents and leasehold improvements and
business interruption coverage policies, from and against any and all claims,
liabilities, penalties, damages or expenses (including without limitation
reasonable attorneys’ fees) asserted against or incurred by them:

(a) on account of or based upon any injury to person, or loss of or damage to
property sustained or occurring on the Premises on account of or based upon the
act, omission, fault, negligence or misconduct of any person whomsoever (other
than Landlord or its agents, contractors or employees);

(b) on account of or based upon any injury to person or loss of or damage to
property, sustained or occurring elsewhere (other than on the Premises) in or
about the Building or elsewhere on the Property (and, in particular, without
limiting the generality of the foregoing on or about the elevators, stairways,
public corridors, sidewalks, roof, or other, appurtenances and facilities used
in connection with the Premises, the Building or other portions of the Property)
arising out of the use or occupancy of the Premises, the Building or other
portions of the Property by Tenant, or any person claiming by, through or under
Tenant, and caused by any person other than the Landlord or its agents,
contractors, or employees; and

(c) on account of or based upon (including moneys due on account of) any work or
thing whatsoever done (other than by Landlord or its contractors, or agents or
employees of either) in the Premises, the Building or elsewhere on the Property
during the Term of this Lease and during the period of time, if any, prior to
the Term Commencement Date or after the

Page 12

--------------------------------------------------------------------------------

 

Term Expiration Date or earlier date on which the Lease is terminated when
Tenant may have been given access to the Premises, the Building or any other
portion of the Property;

and, in case any action or proceeding be brought against Landlord by reason of
any of the foregoing, Tenant, upon notice from Landlord, shall, at Tenant’s
expense, resist or defend such action or proceeding and employ counsel therefor
reasonably satisfactory to Landlord, it being agreed that such counsel as may
act for insurance underwriters of Tenant engaged in such defense shall be deemed
satisfactory.

 

9.6

Property of Tenant. In addition to and not in limitation of the foregoing, and
subject only to provisions of applicable law, Tenant covenants and agrees that
all merchandise, furniture, fixtures and property of every kind, nature and
description which may be in or upon the Premises, the Building or elsewhere on
the Property, shall be at the sole risk and hazard of Tenant, and that if the
whole or any part thereof shall be damaged, destroyed, stolen or removed for any
cause or reason whatsoever other than the gross negligence or willful misconduct
of Landlord, no part of said damage or loss shall be charged to, or borne by
Landlord.

 

9.7

Landlord’s Liability. Landlord shall not be liable for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, electrical disturbance, water, rain, ice or snow or leaks from any
part of the Building or any other portion of the Property or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or caused by any other cause of whatever nature, unless caused by or
due to the negligence of Landlord, its agents, contractors or employees; nor
shall Landlord or its agents be liable for any such damage caused by other
tenants or persons in the Building or elsewhere on the Property or caused by
operations in construction of any private, public or quasi-public work; nor
shall Landlord be liable for any latent defect in the Premises, the Building or
elsewhere on the Property. All of the limitations on Landlord’s liability set
forth in this Lease shall be subject to applicable law provided that, in any
event, Tenant agrees to pursue and exhaust all claims under its insurance and
other remedies prior to seeking reimbursement from Landlord (and to waive such
claims against Landlord to the extent Tenant obtains reimbursement through its
insurance or other remedies).

 

9.8

Waiver of Subrogation. The parties hereto shall each endeavor to procure an
appropriate clause in, or endorsement on, any fire or extended coverage
insurance policy covering the Premises, the Building or any other portion of the
Property and personal property, fixtures and equipment located thereon or
therein, pursuant to which the insurance companies waive subrogation or consent
to a waiver of right of recovery, and having obtained such clauses and/or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery each party hereby agrees that it will not make any claim against or
seek to recover from the other for any loss or damage to its property or the
property of others resulting from fire or other perils covered by such fire and
extended coverage insurance; provided, however, that the release, discharge,
exoneration and covenant not to sue herein contained shall be limited by the
terms and provisions of the waiver of subrogation clauses and/or endorsements or
clauses and/or endorsements consenting to a waiver of right of recovery and
shall be coextensive therewith.

10.0

ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred (whether voluntarily or by
operation of law), and that neither the Premises, the Building, the Property nor
any part thereof, will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied, or permitted to be used or
occupied, or utilized for any reason whatsoever, by anyone other than Tenant, or
for any use or purpose other than Use of the Premises as stated in the Article
contained herein entitled “REFERENCE DATA”, or be sublet, or offered or
advertised for subletting, without the prior written consent of Landlord in
every case.

Landlord agrees not to unreasonably withhold, delay or condition its consent
provided that

(a) the Lease is in full force and effect,

(b) Tenant is not and has not at any time during the Term been in default under
the Lease beyond any applicable notice and cure period and no condition known to
Tenant or Landlord exists which with the passage of time or the giving of notice
would constitute a material default under the Lease,

(c) the financial worth of the proposed assignee or subtenant is satisfactory to
Landlord provided that Landlord shall not deny consent based on the financial
worth of the proposed assignee or subtenant provided that such party has a net
worth equal to or greater than the greater of (x) the net worth of Tenant upon
the date of this Lease or (y) the net worth of Tenant immediately prior to the
transfer (as determined in accordance with generally accepted accounting
principles), and

(d) any assignee or subtenant of the entire Premises shall assume, by written
recordable instrument, in form and content satisfactory to Landlord, the due
performance of ail Tenant’s obligations under this Lease, including any accrued

Page 13

--------------------------------------------------------------------------------

 

obligations at the time of the assignment or subletting of the entire Premises
or, in the case where a subtenant subleases a portion of the Premises, such
subtenant acknowledges that the sublease is subject and subordinate to this
Lease.

For purposes hereof, the transfer of a controlling interest in the corporation
or other entity constituting Tenant shall be deemed an assignment of this Lease.

Notwithstanding the foregoing language of this Article to the contrary, provided
that

(a) the Lease is in full force and effect,

(b) Tenant is not at the time of the effective date of a Permitted Transfer in
default under the Lease beyond any applicable notice and cure period and no
condition known to Tenant or Landlord exists which with the passage of time or
the giving of notice would constitute a material default under the Lease,

(c) the Affiliate (as defined below) shall assume, by written recordable
instrument, in reasonable form and content satisfactory to Landlord (the
“Assumption Document”), the due performance of all Tenant’s obligations under
this Lease, including any accrued obligations at the time of the assignment or
subletting,

(d) [INTENTIONALLY OMITTED], and

(e) Tenant provides Landlord with a Notice of Permitted Transfer (as described
and in accordance with the provisions below),

Landlord’s consent shall not be required with respect to an assignment of this
Lease or subletting of the entire Premises or any portion thereof to an
Affiliate for such time as such entity remains an Affiliate. The foregoing shall
be deemed a “Permitted Transfer”.

For purposes of this Article, the term “Affiliate” shall be deemed to mean
(a) any entity which controls, is controlled by or is under common control with
Tenant or (b) any person or entity having a net worth equal to or greater than
the greater of (x) the net worth of Tenant upon the date of this Lease or
(y) the net worth of Tenant immediately prior to the Permitted Transfer (as
determined in accordance with generally accepted accounting principles) and
(i) to which a controlling interest in Tenant is transferred (e.g. by transfer
of capital stock) or (ii) which acquires all or substantially all of the assets
of Tenant (except in the case of bankruptcy) where the business of Tenant will
continue to be operated as a going concern substantially the same as prior to
such acquisition of such assets or (iii) which succeeds to the entire business
of Tenant pursuant to a merger or corporate reorganization or consolidation, but
in the instance of clause (a) of this paragraph, only for so long as such entity
remains an “Affiliate” and thereafter Landlord’s consent shall be required as
otherwise provided above.

For purposes of this Article, the term “Notice of Permitted Transfer” shall be
deemed to mean a notice to Landlord at least 10 Business Days in advance of any
assignment or subleasing to an Affiliate (subject to any legal restrictions
governing the timing of such notice and provided further that if the terms of
Tenant’s agreement with the proposed Affiliate prohibit pre-closing disclosure
of the terms of the assignment or subleasing, then Tenant promptly shall so
notify Landlord in writing that Tenant has confidential information relating to
a proposed assignment or subleasing, and so long as Landlord provides to Tenant
a letter in commercially reasonable form and content confirming that Landlord
shall maintain the confidentiality of the Notice of Permitted Transfer, Tenant
shall nonetheless be required to provide the Notice of Permitted Transfer 10
Business Days in advance of the assignment or subleasing), which notice shall
contain (1) the name and address of the Affiliate to which the Lease will be
assigned or the entire Premises (or any portion thereof) will be sublet, (2) a
description satisfactory to Landlord of the relationship between the Affiliate
and Tenant, (3) evidence of the Affiliates financial condition in the form of a
current balance sheet and income and expense statements (all prepared in
accordance with generally accepted accounting principles and certified as true,
accurate and complete by an authorized officer of the Affiliate), (4) the
effective date of the Permitted Transfer, (5) a copy of either (a) an assignment
and assumption agreement wherein the assignee assumes all of Tenant’s
obligations under the Lease or (b) a sublease agreement wherein the subtenant
acknowledges that the sublease is subject and subordinate to this Lease, (6) a
copy of the Assumption Document (if not included as part of 5a or 5b above) and
(7) a copy of the guaranty (or the guarantees, as the case may be) if
applicable.

In connection with any request by Tenant for such consent, Tenant shall submit
to Landlord, in writing, a statement containing the name of the proposed
assignee, subtenant or other third party, such information as to its financial
responsibility and standing as Landlord may require, all of the terms and
provisions upon which the proposed transaction is to take place and such other
information as Landlord may require. In addition, along with Tenant’s written
request for consent, Tenant shall deliver to Landlord a non-refundable
assignment/sublease review fee of $1,500 which shall be applied against
assignment/sublease costs (if any) which are to be reimbursed by Tenant to
Landlord as provided below in this Article 10.0, “ASSIGNMENT, MORTGAGING,
SUBLETTING, ETC.”. The “Assignment/Sublease Consideration” shall be the
consideration (including, without limitation, all forms of rent and additional
rent) payable by the assignee or subtenant on account of an assignment of the
Lease or sublease of all or a portion of the Premises. For the

Page 14

--------------------------------------------------------------------------------

 

purposes of this calculation, the Assignment/Sublease Consideration shall be
deemed to not include so called “pass-through” charges or charges that will be
passed through to an assignee or sub-tenant. The following are examples (without
limitation) of typical “pass-through” charges: Tenant’s proportionate share of
costs and expenses in excess of the Operating Expense Base, sub-metered
electricity (if any), parking fees (if any), off-hour heat and air conditioning
related fees and the like.

The “Lease rent” shall be the Annual Base Rent and Additional Rent pursuant to
the Lease, prorated on a per diem basis and allocated on a per square foot basis
to the portion of the Premises subject to an assignment or sublease. For the
purposes of this calculation, “Additional Rent” shall be deemed to exclude the
Assignment/Sublease Excess Rent as defined below and any pass-through charges
not included in the Assignment/Sublease Consideration pursuant to the
immediately preceding paragraph.

“Tenant’s Assignment/Sublease Costs” shall be deemed to include the actual
out-of-pocket expenses paid by Tenant to third parties in connection with the
assignment of the Lease or sublease of all or a portion of the Premises for
(a) brokerage commissions and (b) construction of certain improvements in the
Premises (or construction “allowances” applicable for such improvements if and
to the extent such improvements are actually approved by Landlord in advance,
completed and paid for all in accordance with the terms of this Lease). For the
purpose of calculating Tenant’s Assignment/Sublease Costs, such improvements in
the Premises shall be deemed to specifically include only changes in the
locations of walls and doors (and plumbing, electrical, HVAC, fire protection
and ceiling changes related to such changes in the locations of walls and doors)
and shall specifically not include changes in telecommunications or data wiring
or related equipment or any other changes. For purposes of the calculation
hereunder, Tenant’s Assignment/Sublease Costs shall be amortized over the term
of the Assignment or Sublease, as the case may be, and applied on a monthly
basis to the determination of Assignment/Sublease Excess Rent (as set forth
below)

Except in the case of a Permitted Transfer, if the Assignment/Sublease
Consideration exceeds the Lease rent plus Tenant’s Assignment/Sublease Costs,
Tenant shall pay to Landlord 100% of such excess (the “Assignment/Sublease
Excess Rent”). The Assignment/Sublease Excess Rent shall be paid to Landlord as
Additional Rent in equal monthly installments during the balance of the Term
with respect to an assignment and over the sublease term with respect to a
sublease, and shall be payable on the first day of each month beginning with the
first full month during which the assignment or sublease is effective.

Notwithstanding the foregoing provisions of this Article (except in the case of
a Permitted Transfer): (1) in the event Tenant proposes to assign this Lease or
enter into a sublease such that all or substantially all of the Premises will
have been sublet, Landlord, at Landlord’s option, may give to Tenant, within
thirty (30) days after the submission by Tenant to Landlord of the statement
required to be submitted in connection therewith, a notice terminating this
Lease on the date (referred to as the “Earlier Termination Date”) immediately
prior to the effective date of the proposed assignment or the proposed
commencement date of the term of the proposed subletting, as set forth in such
statement, and, in the event such notice is given, this Lease and the Term shall
come to an end and expire on the Earlier Termination Date with the same effect
as if it were the date originally fixed herein for the end of the Term of this
Lease, and the Rent shall be apportioned as of said Earlier Termination Date and
any prepaid portion of Rent for any period after such date shall be refunded by
Landlord to Tenant; or (2) in the event Tenant proposes to sublet any portion of
the Premises, Landlord, at Landlord’s option, may give to Tenant, within thirty
(30) days after the submission by Tenant to Landlord of the statement required
to be submitted in connection with such proposed subletting, a notice electing
to eliminate such portion of the Premises (said portion is referred to as the
“Eliminated Space”) from the Premises during the period (referred to as the
“Elimination Period”) commencing on the date (referred to as the “Elimination
Date”) immediately prior to the proposed commencement date of the term of the
proposed subletting, as set forth in such statement, and ending on a date
specified by Landlord, which date shall be on or after the proposed expiration
date of the term of the proposed subletting, as set forth in such statement, and
in the event such notice is given (i) the Eliminated Space shall be eliminated
from the Premises during the Elimination Period; (ii) Tenant shall surrender the
Eliminated Space to Landlord on or prior to the Elimination Date in the same
manner as if said Date were the date originally fixed in this Lease for the end
of the Term of this Lease; (iii) if the Eliminated Space shall constitute less
than an entire floor, Landlord, at Landlord’s expense, shall have the right to
make any alterations and installations in the Premises required, in Landlord’s
judgment, reasonably exercised, to make the Eliminated Space a self-contained
rental unit with access through corridors to the elevators and core toilets
serving the Eliminated Space, and if the Premises shall contain any core toilets
or any corridors (including any corridors proposed to be constructed by Landlord
pursuant to this subdivision (iii) providing access from the Eliminated Space to
the core area), Landlord and any tenant or other occupant of the Eliminated
Space shall have the right to use such toilets and corridors in common with
Tenant and any other permitted occupants of the Premises, and the right to
install signs and directional indicators in or about such corridors indicating
the name and location of such tenant or other occupant; (iv) during the
Elimination Period, the Annual Base Rent shall be reduced in the proportion
which the area of the Eliminated Space bears to the total area of the Premises
immediately prior to the Elimination Date (including an equitable portion of the
area of any corridors referred to in subdivision (iii) of this sentence as part
of the area of the

Page 15

--------------------------------------------------------------------------------

 

Eliminated Space for the purpose of computing such reduction), and any prepaid
Rent for any period after the Elimination Date allocable to the Eliminated Space
shall be refunded by Landlord to Tenant; (v) there shall be an equitable
apportionment of any Additional Rent payable pursuant to the Article contained
herein entitled “RENT” for the relevant fiscal and calendar years in which said
Elimination Date shall occur; and (vi) if the Elimination Period shall end prior
to the date fixed in this Lease for the end of the Term of this Lease, the
Eliminated Space, in its then existing condition, shall be deemed restored to
and once again a part of the Premises subject to the provisions of this Lease as
if said elimination had not occurred during the period (referred to as the
“Restoration Period”) commencing on the date next following the expiration of
the Elimination Period and ending on the date originally fixed in this Lease for
the end of the Term of this Lease, except in the event that Landlord is unable
to give Tenant possession of the Eliminated Space at the expiration of the
Elimination Period by reason of the holding over or retention of possession of
any tenant or other occupant, in which event (x) the Restoration Period shall
not commence, and the Eliminated Space shall not be deemed restored to or a part
of the Premises, until the date upon which Landlord shall give Tenant possession
of such Space free of occupancies, (y) neither the date fixed in this Lease for
the end of the Term of the Lease, nor the validity of this Lease shall be
affected, and (z) Tenant waives any right to recover any damages which may
result from the failure of Landlord to deliver possession of the Eliminated
Space at the end of the Elimination Period. At the request of Landlord, Tenant
shall execute and deliver an instrument or instruments, in form satisfactory to
Landlord, setting forth any modifications to this Lease contemplated in or
resulting from the operation of the foregoing provisions of this Article;
however, neither Landlord’s failure to request any such instrument nor Tenant’s
failure to execute or deliver any such instrument shall vitiate the effect of
the foregoing provisions of this Article. The failure by Landlord to exercise
its option under this Article with respect to any assignment or subletting shall
not be deemed a waiver of such option with respect to any extension of such
sublease or any subsequent assignment or subletting.

Tenant shall reimburse Landlord promptly, as Additional Rent, for Landlord’s
reasonable legal, professional, administrative, managerial and all other
expenses (which expenses may include, without limitation, hourly fees for
administrative and management personnel and an allocation for overhead and
profit) related to any request by Tenant for any consent required under the
provisions of this Article.

The listing of any name other than that of Tenant, whether at any door of the
Premises or in or on any Building or Property directory, or otherwise, shall not
operate to vest any right or interest in this Lease or in the Premises or be
deemed to be the written consent of Landlord mentioned in this Article, it being
expressly understood that any such listing is a privilege extended by Landlord
revocable at will by written notice to Tenant. If this Lease be assigned, or if
the Premises or any part thereof be sublet or occupied by anybody other than
Tenant, Landlord may at any time and from time to time, collect Rent and other
charges from the assignee, subtenant or occupant, and apply the net amount
collected to the Rent and other charges herein reserved, but no such assignment
or collection shall be deemed a waiver of this covenant, or the acceptance of
the assignee, subtenant or occupant as a tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Landlord to an assignment or subletting or occupancy
shall not in any way be construed to relieve Tenant from obtaining the express
consent in writing of Landlord to any further assignment or subletting or
occupancy.

Notwithstanding any consent by Landlord, no assignment or subletting of the
Premises by Tenant shall relieve the assigning or subleasing Tenant from
Tenant’s obligation to pay Rent to Landlord or from Tenant’s obligation to
observe or perform any and all of the terms, provisions, covenants and
conditions of this Lease. The intent of the preceding sentence is that the
assigning or subleasing Tenant remains primarily liable in addition to the
liability of the assignee or subtenant as the case may be.

11.0

MISCELLANEOUS COVENANTS

 

11.1

Rules and Regulations. Tenant and Tenant’s servants, employees, agents, visitors
and licensees will faithfully observe such Rules and Regulations as are attached
hereto as Exhibit C and made a part hereof or as Landlord hereafter at any time
or from time to time may make and which in the reasonable judgment of Landlord
shall be necessary for the reputation, safety, care or appearance of the
Building or other portions of the Property, or the preservation of good order
therein, or the operation or maintenance of the Building or other portions of
the Property, or the equipment thereof, or the comfort of tenants or others in
the Building or other portions of the Property, provided, however, that in the
case of any conflict between the provisions of this Lease and any such Rules and
Regulations, the provisions of this Lease shall control, and provided further
that nothing contained in this Lease shall be construed to impose upon Landlord
any duty or obligation to enforce such Rules and Regulations or the terms,
covenants or conditions in any other lease as against any other tenant and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors, invitees or licensees.

 

11.2

Nuisance. Tenant shall not permit any nuisance or use or practice on or about
the Premises, the Building or elsewhere on the Property which is in violation of
the Landlord’s rules and regulations or any municipal ordinance, law, rule or

Page 16

--------------------------------------------------------------------------------

 

 

regulation or any State or Federal laws or which unreasonably interferes with or
is an unreasonable annoyance to the peaceful possession or proper use of the
premises of other tenants or occupants; the determination of such interference
or annoyance to be at the sole discretion of the Landlord.

 

11.3

Access to Premises. Tenant shall: (i) permit Landlord to erect, use and maintain
pipes, ducts and conduits in and through the Premises, provided the same do not
materially reduce the floor area or materially adversely affect the appearance
thereof; (ii) permit the Landlord and any Mortgagee to have free and
unrestricted access to and to enter upon the Premises at all reasonable hours
for the purposes of inspecting equipment (including, without limitation,
sanitary, electrical, heating, air conditioning or other systems) or making
repairs, replacements or improvements in or to the Premises, the Building or
elsewhere on the Property or complying with all laws, orders and requirements of
governmental or other authority or of exercising any right reserved to Landlord
by this Lease (including the right during the progress of any such repairs,
replacements or improvements or while performing work and furnishing materials
in connection with compliance with any such laws, orders or requirements to take
upon or through, or to keep and store within, the Premises all necessary
materials, tools and equipment); and (iii)’ permit Landlord, at reasonable times
upon reasonable notice (which such notice need not be in writing or given in
accordance with Article 23.0 of this Lease), to show the Premises during
ordinary business hours to any Mortgagee, prospective purchaser of any interest
of Landlord in the Building, the Property or any portion thereof, prospective
Mortgagee, or prospective assignee of any Mortgage, and during the period of
twelve months next preceding the Term Expiration Date to any person
contemplating the leasing of the Premises or any part thereof. If during the
last month of the Term, Tenant shall have removed substantially all of Tenant’s
property from the Premises, Landlord may immediately enter and alter, renovate
and redecorate the Premises, without elimination or abatement of Rent, or
incurring liability to Tenant for any compensation, and such acts shall have no
effect upon this Lease. If Tenant shall not be personally present to open and
permit any entry into the Premises at any time when for any reason an entry
therein shall be necessary or permissible, Landlord or Landlord’s agents must
nevertheless be able to gain such entry by contacting a responsible
representative of Tenant, whose name, address and telephone number shall be
furnished by Tenant. Landlord shall exercise its rights of access to the
Premises permitted under any of the terms and provisions of this Lease in such
manner as to minimize, to the extent practicable, interference with Tenant’s use
and occupation of the Premises. If an excavation shall be made or authorized by
the Landlord to be made upon the Property, Tenant shall afford, to the person
causing or authorized to cause such excavation, license to enter upon the
Premises for the purpose of doing such work as said person shall deem necessary
to preserve the Building, the Property or any portion thereof from injury or
damage and to support the same by proper foundations without any claim for
damage or indemnity against Landlord, or diminution or abatement of Rent.

 

11.4

Accidents to Sanitary and other Systems. Upon becoming aware of same, Tenant
shall give to Landlord prompt notice of any fire or accident in the Premises,
the Building or elsewhere on the Property and of any damage to, or defective
condition in, any part or appurtenance of the Building’s or the Property’s
sanitary, electrical, heating and air conditioning or other systems located in,
or passing through, the Premises.

 

11.5

Signs, Blinds and Drapes. Tenant shall not place any signs on the exterior of
the Building or elsewhere on the Property or on or in any window, public
corridor or door visible from the exterior of the Premises. No drapes or blinds
may be put on or in any window nor may any drapes or blinds be removed by
Tenant.

 

11.6

Estoppel Certificate. Tenant shall at any time and from time to time upon not
less than ten (10) Business Days’ prior notice by Landlord or by a Mortgagee to
Tenant, execute, acknowledge and deliver to the party making such request a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), and the dates to which
Rent has been paid in advance, if any, and stating whether or not to the best
knowledge of the signer of such certificate Landlord is in default in
performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default of which the signer may
have knowledge, it being intended that any such statement delivered pursuant
hereto may be relied upon by any prospective purchaser of any interest in the
Building, the Property or any portion thereof, any Mortgagee or prospective
Mortgagee, any tenant or prospective tenant thereof, any prospective assignee of
any Mortgage, or any other party designated by Landlord. The form of any such
estoppel certificate requested by a Mortgagee shall be satisfactory to such
Mortgagee.

 

11.7

Requirements of Law—Fines and Penalties. Tenant at its sole expense shall comply
with all laws, rules, orders and regulations of federal, state, county and local
governments (including without limitation, the Americans with Disabilities Act,
Public Law 101-336, 42 U.S.C. §§12101 et seq., as amended; the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., as amended; the
Comprehensive Environmental Response, Compensation and Responsibility Act of
1980, codified in scattered sections of 26 U.S.C, 33 U.S.C, 42 U.S.C. and 42
U.S.C. §9602 et seq., as amended; the Toxic Substances Control Act, 15 U.S.C.
§2061 et seq., as amended; the Massachusetts Oil and Hazardous Materials Release
Prevention and Response Act, M.G.L. C.21E, as amended; and the Massachusetts
Hazardous Waste Management Act, M.G.L. C.21C, as amended) and with any direction
of any public officer or officers, pursuant to law, which shall impose any duty
upon Landlord or Tenant with respect to and arising out of Tenant’s use or
occupancy of the Premises, the

Page 17

--------------------------------------------------------------------------------

 

 

Building or any other portion of the Property. If Tenant receives notice of any
violation of law, ordinance, order or regulation applicable to the Premises, the
Building or any other portion of the Property, it shall give prompt notice
thereof to Landlord.

 

11.8

Floor Loading. Tenant shall not place a load upon any floor of the Premises, the
Building or other portion of the Property exceeding the floor load per square
foot area which such floor was designed to carry and which is allowed by law.
Landlord reserves the right to prescribe the weight and position of all
equipment and fixtures, including computers and safes, which shall be placed so
as to distribute weight and which shall be placed and maintained by Tenant at
Tenant’s expense in settings sufficient in Landlord’s judgment to absorb and
prevent vibration, noise and annoyance.

 

11.9

Tenant’s Access. Subject to such reasonable rules and regulations as Landlord
may impose from time to time, and causes beyond Landlord’s reasonable control,
Tenant shall have the right, during the Term of the Lease, to have access to the
Premises, twenty-four hours per day, seven days per week. Any rules,
regulations, mechanisms or procedures of Landlord with respect to controlling or
regulating access to the Premises, the Building or other portions of the
Property shall not be interpreted as imposing any duty on the Landlord to
provide security for the Premises, the Building or any portion of the Property
or any person in the Premises, the Building or elsewhere on the Property.

 

11.10

Survival. Any and all liability for payments under this Lease, and any and all
liability for obligations (including, without limitation, indemnification
provisions) relating to the period prior to the expiration of the Term or
earlier termination of this Lease and/or for obligations that by their nature
arise thereafter, shall survive such expiration or earlier termination.

12.0

PARKING

Tenant shall have the right to use in the Parking Areas the number of parking
spaces shown in the Article 1.0 of this Lease entitled “REFERENCE DATA:”, under
the defined term “Parking Spaces:”. Tenant’s use of the Parking Areas shall be
on an unreserved, non-exclusive basis and solely by Tenant’s employees and
visitors. Landlord shall not be liable to Tenant and this Lease shall not be
affected if any parking rights of Tenant hereunder are impaired by any law,
ordinance or other governmental regulation imposed after the date of the
execution of this Lease.

Landlord reserves the right to grant to any other tenant, person or entity the
exclusive right to use specific parking spaces and certain Parking Areas which
are or may at some future time be within controlled systems established by
Landlord for the use by certain tenants. Landlord reserves the right to from
time to time make changes in Parking Areas and to from time to time implement or
change procedures or systems as Landlord determines necessary to monitor and/or
control the use of Parking Areas.

Tenant agrees to abide by all rules, regulations and procedures established by
Landlord for the use of Parking Areas as such may be changed from time to time.
Landlord shall have the right to tow vehicles that are in violation of any rule
or regulation established by Landlord.

13.0

CASUALTY

In the event of loss of, or damage to, the Premises, the Building or the
Property or any portion thereof by fire or other casualty, the rights and
obligations of the parties hereto shall be as follows:

(a) If the Premises, or any part thereof, shall be damaged by fire or other
casualty, Tenant shall give prompt notice thereof to Landlord, and Landlord,
upon receiving such notice, shall proceed promptly and with due diligence,
subject to unavoidable delays and the terms of this Article 13.0, to repair, or
cause to be repaired, such damage; provided that Landlord shall not be required
(i) to repair any Tenant improvements except to the extent such improvements
were in the Premises as of the Term Commencement Date or in accordance with the
applicable provisions of this Lease Landlord’s consent was obtained by Tenant
with respect to such improvements and (ii) to expend in excess of the net
insurance proceeds obtained by Landlord and made available to Landlord for such
repairs less all costs and expenses including adjuster’s and attorney’s fees of
obtaining such insurance proceeds. In addition, Landlord’s obligations shall be
subject to the rights of Mortgagees, applicable laws, including, without
limitation, zoning laws and building codes then in existence, and insurance
regulations. If the Premises or any part thereof shall be rendered untenantable
by reason of such damage, Annual Base Rent shall proportionately abate for the
period from the date of such damage to the date when such damage shall have been
repaired.

(b) If, as a result of fire or other casualty, the whole or a substantial
portion of the Building or the Property is rendered untenantable, Landlord,
within ninety (90) days from the date of such fire or casualty, may terminate
this Lease by notice to Tenant, specifying a date not less than twenty (20) nor
more than forty (40) days after the giving of such notice on which the Term of
this Lease shall terminate. If Landlord does not so elect to terminate this
Lease, then Landlord shall proceed with diligence to repair the damage to the
Premises and all facilities serving the same, if any, which shall have occurred,
and the Annual Base Rent shall meanwhile proportionately abate, all as provided
in Paragraph (a) of this

Page 18

--------------------------------------------------------------------------------

 

Article. However, if such damage is not repaired and the Premises restored to
substantially the same condition as they were prior to such damage within six
(6) months from the date of such damage, Tenant within thirty (30) days from the
expiration of such six (6) month period or from the expiration of any extension
thereof by reason of unavoidable delays as hereinafter provided, may terminate
this Lease by notice to Landlord, specifying a date not more than sixty
(60) days after the giving of such notice on which the Term of this Lease shall
terminate. The period within which the required repairs may be accomplished
shall be extended by the number of days, not to exceed one hundred eighty
(180) days, lost as a result of unavoidable delays, which term shall be defined
to include all delays referred to in the Article contained herein entitled
“INABILITY TO PERFORM—EXCULPATORY CLAUSE”.

(c) Landlord shall not be required to repair or replace any of Tenant’s business
machinery, equipment, cabinet work, furniture, personal property or other
installations, and no damages, compensation or claim shall be payable by
Landlord for inconvenience, loss of business or annoyance arising from any
repair or restoration of the Premises, the Building, the Property or any portion
thereof.

(d) The provisions of this Article shall be considered an express agreement
governing any instance of damage or destruction of the Premises, the Building or
any portion thereof by fire or other casualty, and any law now or hereafter in
force providing for such a contingency in the absence of express agreement shall
have no application.

(e) In the event of any termination of this Lease pursuant to this Article, the
Term of this Lease shall expire as of the effective termination date as fully
and completely as if such date were the date originally fixed herein for the end
of the Term of this Lease. Tenant shall have access to the Premises for a period
of thirty (30) days after the date of termination in order to remove Tenant’s
personal property.

(f) Landlord’s Architect’s certificate, given in good faith, shall be deemed
conclusive of the statements therein contained and binding upon Tenant with
respect to the performance and completion of any repair or restoration work
undertaken by Landlord pursuant to this Article or the Article contained herein
entitled “CONDEMNATION—EMINENT DOMAIN”.

14.0

CONDEMNATION—EMINENT DOMAIN

In the event that the Building, the Property or any portion thereof shall be
taken or appropriated by eminent domain or shall be condemned for any public or
quasi-public use, or (by virtue of any such taking, appropriation or
condemnation) shall suffer any damage (direct, indirect or consequential) for
which Landlord or Tenant shall be entitled to compensation, then (and in any
such event) this Lease and the term hereof may be terminated at the election of
Landlord by a notice in writing of its election so to terminate which shall be
given by the Landlord to Tenant within sixty (60) days following the date on
which Landlord shall have received notice of such taking, appropriation or
condemnation. In the event that the entire Premises or a portion of the Premises
or the access to the Premises shall be so taken, appropriated or condemned such
that Tenant shall be precluded from effectively utilizing the Premises, then
(and in any such event) this Lease and the Term hereof may be terminated at the
election of Tenant by a notice in writing of its election so to terminate which
shall be given by Tenant to Landlord within sixty (60) days following the date
on which Tenant shall have received notice of such taking, appropriation or
condemnation.

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the Term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the Premises or
shall be deprived of a substantial part of the means of access thereto,
provided, however, that Landlord may in Landlord’s notice elect to terminate
this Lease and the Term hereof retroactively as of the date on which such
taking, appropriation or condemnation became legally effective. In the event of
any such termination, this Lease and the Term hereof shall expire as of the
effective termination date as fully and completely as if such date were the date
originally fixed herein for the end of the Term of this Lease. If neither party
(having the right so to do) elects to terminate, Landlord will, with reasonable
diligence and at Landlord’s expense, restore the remainder of the Premises, or
the remainder of the means of access, as nearly as practical to the same
condition as obtained prior to such taking, appropriation or condemnation in
which event (i) a just proportion of the Annual Base Rent, according to the
nature and extent of the taking, appropriation or condemnation and the resulting
permanent injury to the Premises and the means of access thereto, shall be
permanently abated, and (ii) a just proportion of the remainder of the Annual
Base Rent, according to the nature and extent of the taking, appropriation or
condemnation and the resultant injury sustained by the Premises and the means of
access thereto, shall be abated until what remains of the Premises and the means
of access thereto shall have been restored as fully as may be for permanent use
and occupation by Tenant hereunder.

Except for any award specifically reimbursing Tenant for moving or relocation
expenses and except for any award specifically made to Tenant for interruption
of Tenant’s business, there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation. In implementation and in confirmation of
which Tenant does hereby acknowledge that Landlord shall be entitled to receive
and retain all such compensation and damages, grants to Landlord all and
whatever rights (if any) Tenant may have to

Page 19

--------------------------------------------------------------------------------

 

such compensation and damages, and agrees to execute and deliver all and
whatever further instruments of assignment as Landlord may from time to time
request. In the event of any taking of the Premises or any part thereof for
temporary use, (i) this Lease shall be and remain unaffected thereby, and
(ii) Tenant shall be entitled to receive for itself any award made for such use,
provided, that if any taking is for a period extending beyond the Term of this
Lease, such award shall be apportioned between Landlord and Tenant as of the
Term Expiration Date.

15.0

DEFAULT

 

15.1

Conditions of Limitation—Re-entry—Termination. This Lease and the herein term
and estate are upon the condition that if (a) Tenant shall neglect or fail to
perform or observe any of the Tenant’s covenants herein, including (without
limitation) the covenants with regard to the payment when due of Rent; or
(b) Tenant shall be involved in financial difficulties as evidenced by an
admission in writing by Tenant of Tenant’s inability to pay its debts generally
as they become due, or by the making or offering to make a composition of its
debts with its creditors; or (c) Tenant shall make an assignment or trust
mortgage, or other conveyance or transfer of like nature, of all or a
substantial part of its property for the benefit of its creditors, or (d) the
leasehold hereby created shall be taken on execution or by other process of law
and shall not be revested in Tenant within sixty (60) days thereafter; or (e) a
receiver, sequester, trustee or similar officer shall be appointed by a court of
competent jurisdiction to take charge of all or a substantial part of Tenant’s
property and such appointment shall not be vacated within sixty (60) days; or
(f) any proceeding shall be instituted by or against Tenant pursuant to any of
the provisions of any Act of Congress or State law relating to bankruptcy,
reorganization, arrangements, compositions or other relief from creditors, and,
in the case of any such proceeding instituted against it, if Tenant shall fail
to have such proceeding dismissed within thirty (30) days or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding; or (g) any
event shall occur or any contingency shall arise whereby this Lease, or the term
and estate thereby created, would (by operation of law or otherwise) devolve
upon or pass to any person, firm or corporation other than Tenant, except as
expressly permitted under the Article of this Lease entitled “ASSIGNMENT,
MORTGAGING, SUBLETTING, ETC.”; or (h) Tenant shall abandon all or substantially
all of the Premises; then, and in any such event Landlord may, in a manner
consistent with applicable law and subject to the provisions of Section 15.5
below, immediately or at any time thereafter declare this Lease terminated by
notice to Tenant or, without further demand or notice, enter into and upon the
Premises (or any part thereof in the name of the whole), and in either such case
(and without prejudice to any remedies which might otherwise be available for
arrears of Rent or other charges due hereunder or preceding breach of covenant
and without prejudice to Tenant’s liability for damages as hereinafter stated),
this Lease shall immediately terminate (“Default Termination”). The words
“re-entry” and “re-enter” as used in this Lease are not restricted to their
technical legal meaning. As used in items (b), (c), (e) and (d) of this Section,
the term “Tenant” shall also be deemed to refer to any guarantor of Tenant’s
obligations hereunder.

 

15.2

Damages—Termination. In the event of a Default Termination, Tenant shall be
liable to Landlord and shall pay to Landlord (i) monthly in advance all Rent
accruing from the date of a Default Termination through the date scheduled for
the Term of this Lease to expire had the Default Termination not occurred plus
(ii) all other unpaid Rent and other Tenant obligations accruing prior to the
Default Termination, which amounts shall be paid immediately upon Default
Termination; provided that at Landlord’s election, exercisable by Landlord at
the time of a Default Termination or at any time thereafter (“Landlord’s
Acceleration Election”), in addition to all other unpaid Rent and other Tenant
obligations accruing prior to Landlord’s Acceleration Election (including,
without limitation the amounts set forth in (i) and (ii) above in this
paragraph), Tenant shall pay to Landlord as liquidated damages (and not as a
penalty) the aggregate amount of Rent accruing or which would accrue during the
period starting with the exercise of Landlord’s Acceleration Election and ending
with the date scheduled for the expiration of the Term of this Lease had the
Default Termination not occurred on an accelerated basis.

In the event of a Default Termination, Landlord may lease the Premises, all or
any portion thereof, at any time and from time to time to such other parties and
on such terms as Landlord, in Landlord’s sole discretion, may determine. Such
re-letting shall not release Tenant from any liability whatsoever except that,
if and only to the extent required by applicable law, Landlord shall apply
monies collected from any such re-letting to Tenant’s obligations after first
deducting Landlord’s expenses incurred to obtain possession of the Premises,
remove property belonging to Tenant or persons claiming by through or under
Tenant from the Premises (including, without limitation, any warehouse or
storage charges), all expenses of every sort incurred by Landlord in conjunction
with re-letting the Premises (including, without limitation, brokerage fees,
legal and other professional fees and construction and construction management
costs) and all administrative and managerial expenses associated with any of the
forgoing, which such expenses may include, without limitation, hourly fees for
personnel and an allocation for overhead and profit; provided that in no event
shall Tenant be entitled to receive any excess of such net rents over the sums
payable by Tenant to Landlord hereunder and provided further that, in any suit
for the collection of damages pursuant to this subparagraph, Tenant shall in no
event’ be entitled to a credit for any net rents from a re-letting except to the
extent that such net rents are actually received by Landlord.

Page 20

--------------------------------------------------------------------------------

 

Suit or suits for the recovery of damages, or any installments thereof, may be
brought by Landlord from time to time at Landlord’s election, and nothing
contained herein shall be deemed to require Landlord to postpone any suit until
the date scheduled for the expiration of the Term of this Lease had the Default
Termination not occurred.

In the case of any event of default by Tenant under this Lease (whether or not
such default results in a Default Termination), in addition to all of Tenant’s
other obligations under this Lease, Tenant shall be liable to Landlord for and
shall pay to Landlord upon demand all expenses, costs and other obligations
which Landlord may incur by reason of or related to any such default, including,
without limitation, legal, professional, administrative and managerial expenses
(which expenses may include, without limitation, hourly fees for personnel and
an allocation for overhead and profit).

Nothing in this Section or elsewhere in the Lease shall be construed as limiting
or precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.

Landlord and Tenant each waive their respective rights to a jury trial of any
monetary or nonmonetary claim or cause of action based upon or arising out of
this Lease, including, without limitation, contract claims, tort claims, breach
of duty claims and all other common law or statutory claims. Each party
recognizes and agrees that the foregoing mutual waiver constitutes a material
inducement for it to enter into this Lease. Each party represents and warrants
that it has reviewed this waiver with its respective legal counsel and knowingly
and voluntarily waives its jury trial rights following such consultation.

 

15.3

Fees and Expenses. If Tenant shall default in the performance of any covenant on
Tenant’s part to be performed as in this Lease contained, Landlord may
immediately, or at any time thereafter, without notice, perform the same for the
account of Tenant. If Landlord at any time is compelled to pay or elects to pay
any sum of money, or do any act which will require the payment of any sum of
money, by reason of the failure of Tenant to comply with any provision hereof,
or if Landlord is compelled to or does incur any expense, including without
limitation reasonable attorneys’ fees, in instituting, prosecuting and/or
defending any action or proceeding instituted by reason of any default of Tenant
hereunder or any costs incurred in recovering possession of the Premises after
the termination of the Lease, Tenant shall on demand pay to Landlord by way of
reimbursement the sum or sums so paid by Landlord with all interest, costs and
damages.

 

15.4

Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord may
resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including without limitation the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for.

 

15.5

Grace Period. Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease
(a) for default by Tenant in the payment when due of Rent, if Tenant shall cure
such default within ten (10) days after written notice thereof given by Landlord
to Tenant, or (b) for default by Tenant in the performance of any other
covenant, if Tenant shall cure such default within a period of thirty (30) days
after written notice thereof given by Landlord to Tenant (except where the
nature of the default is such that remedial action should reasonably and
appropriately take place sooner, as indicated in such written notice), or with
respect to covenants other than to pay a sum of money within such additional
period as may reasonably be required to cure such default if (because of
governmental restrictions or any other cause beyond the reasonable control of
Tenant) the default is of such a nature that it cannot be cured within such
thirty (30)-day period, provided, however, (1) that there shall be no extension
of time beyond such thirty (30)-day period for the curing of any such default
unless, not more than ten (10) days after the receipt of the notice of default,
Tenant in writing (i) shall specify the cause on account of which the default
cannot be cured during such period and shall advise Landlord of its intention
duly to institute all steps necessary to cure the default and (ii) shall as soon
as may be reasonable duly institute and thereafter diligently prosecute to
completion all steps necessary to cure such default and, (2) that no notice of
the opportunity to cure a default need be given, and no grace period whatsoever
shall be allowed to Tenant, if the default is incurable or if the covenant or
condition the breach of which gave rise to the default had, by reason of a
breach on a prior occasion, been the subject of a notice hereunder to cure such
default.

 16.0 ABANDONED PROPERTY

Any personal property in which Tenant has an interest which shall remain in the
Premises, the Building or elsewhere on the Property after the expiration or
termination of the Term of this Lease shall be conclusively deemed to have been
abandoned, and may be disposed of in such manner as Landlord may see fit.

17.0

SUBORDINATION

This Lease is subject and subordinate in all respects to any future ground
lease, to all mortgages and other matters of record and to mortgages which may
hereafter be placed on or affect this Lease, the Building, the Property or any
portion thereof or Landlord’s interest or estate therein, and to each advance
made or hereafter to be made under any such

Page 21

--------------------------------------------------------------------------------

 

mortgages, and to all renewals, modifications, consolidations, replacements and
extensions thereof and substitutions therefor. This Article shall be
self-operative and no further instrument of subordination shall be required. In
confirmation of such subordination, Tenant shall execute and deliver promptly
any certificate acknowledging or confirming such subordination that Landlord or
any mortgagee or their respective successor in interest may request.

18.0

QUIET ENJOYMENT

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the Premises from and against the claims of all persons claiming by,
through or under Landlord subject, nevertheless, to the covenants, agreements,
terms, provisions and conditions of this Lease and to all Mortgages to which
this Lease is subject and subordinate.

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshall or court officer entitled to, or reasonably purporting to be entitled
to, such access for the purpose of taking possession of, or removing Tenant’s
property or for any other lawful purpose (but this provision and any action by
Landlord hereunder shall not be deemed a recognition by Landlord that the person
or official making such demand has any right or interest in or to this Lease, or
in or to the Premises), or upon demand of any representative of the fire,
police, building, sanitation or other department of the city, county, state or
federal governments.

19.0

ENTIRE AGREEMENT—WAIVER—SURRENDER

 

19.1

Entire Agreement. This Lease and the Exhibits made a part hereof contain the
entire and only agreement between the parties relative to the Premises and any
and all statements and representations, written and oral, including previous
correspondence and agreements between the parties hereto, are merged herein.
Tenant acknowledges that all representations, and statements upon which it
relied in executing this Lease are contained herein and that Tenant in no way
relied upon any other statements or representations, written or oral. Any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of this Lease in whole or in part unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.
Nothing herein shall prevent the parties from agreeing to amend this Lease and
the Exhibits made a part hereof as long as such amendment shall be in writing
and shall be duly signed by both parties.

 

19.2

Waiver by Landlord. The failure of Landlord to seek redress for violation, or to
insist upon the strict performance, of any covenant or condition of this Lease,
or any of the Rules and Regulations promulgated hereunder, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
Rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach. The failure of Landlord to enforce any of such
Rules and Regulations against Tenant or any other tenant, licensee or occupant
in the Building or elsewhere on the Property shall not be deemed a waiver of any
such Rules and Regulations. No provisions of this Lease shall be deemed to have
been waived by Landlord unless such waiver be in writing signed by Landlord. No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
Rent herein stipulated shall be deemed to be other than on account of the
stipulated Rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment of rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this Lease provided.

 

19.3

Surrender. No act or thing done by Landlord during the term hereby demised shall
be deemed an acceptance of a surrender of the Premises, and no agreement to
accept such surrender shall be valid, unless in writing signed by Landlord. No
employee of Landlord or of Landlord’s agents shall have any power to accept the
keys of the Premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlord’s agents shall not operate as a
termination of the Lease or a surrender of the Premises.

20.0

INABILITY TO PERFORM—EXCULPATORY CLAUSE

Landlord shall be relieved from performing its obligations under this Lease if
Landlord is prevented or delayed from doing so by reason of strikes or labor
troubles or any other similar or dissimilar cause whatsoever beyond Landlord’s
reasonable control, including but not limited to, governmental preemption in
connection with a national emergency or by reason of any rule, order or
regulation of any department or subdivision thereof of any governmental agency
or by reason of the conditions of supply and demand which have been or are
affected by war, hostilities or other similar or dissimilar emergency. In each
such instance of inability of Landlord to perform, Landlord shall exercise
reasonable diligence to eliminate the cause of such inability to perform.

Page 22

--------------------------------------------------------------------------------

 

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Building of which the Premises are a part, and Tenant agrees to look solely to
such interest for the satisfaction of any liability of Landlord under this
Lease, it being specifically agreed that in no event shall Landlord (which term
shall include, without limitation any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, disclosed or undisclosed, of Landlord or any
managing agent) ever be personally liable for any such liability. This paragraph
shall not limit any right that Tenant might otherwise have to obtain injunctive
relief against Landlord or to take any other action which shall not involve the
personal liability of Landlord to respond in monetary damages from Landlord’s
assets other than the Landlord’s interest in said real estate, as aforesaid.
Notwithstanding anything to the contrary contained in this Lease, in no event
shall Landlord be liable for consequential damages.

Landlord shall not be in default unless a failure to perform an obligation
remains uncured for more than thirty (30) days following written notice from
Tenant specifying the nature of such default, or such longer period as may be
reasonably required to correct such default.

21.0

LANDLORD’S CONSENT

It is understood and agreed that whenever Landlord’s consent or approval is
required, either expressed or implied, by any provision of this Lease, the
consent or approval may be granted or withheld arbitrarily in Landlord’s sole
discretion unless otherwise specifically stated in such provision.
Notwithstanding anything to the contrary contained in the Lease, if any
provision of the Lease obligates Landlord not to unreasonably withhold its
consent or approval, an action for specific performance will be Tenant’s sole
right and remedy in any dispute as to whether Landlord has breached such
obligation.

22.0

RIGHT TO RELOCATE

Landlord reserves the right to relocate the Premises to space elsewhere in the
Building comparable to the Premises with respect to size (which to be comparable
must be the same rentable area as the Premises plus or minus 10%), condition,
finish, design and functional layout (the “Relocation Space”) by giving Tenant
prior written notice (the “Relocation Notice”) of Landlord’s intention to
relocate the Premises; provided, however, that, prior to the originally
scheduled Term Expiration Date, Landlord shall not exercise such right to
relocate more than one (1) time. If within 30 days after the date of the
Relocation Notice, Landlord and Tenant have not agreed upon the specific space
to which the Premises are to be relocated to and the timing of such relocation,
then, at any time until Landlord and Tenant (i) agree upon the specific space to
which the Premises are to be relocated and the timing of such relocation and
(ii) execute an amendment to this Lease with respect to such agreement, Landlord
may terminate this Lease by notice to Tenant. If Landlord elects to terminate
this Lease, then this Lease shall terminate on that date which is 30 days after
the date of the notice to terminate this Lease given pursuant to the immediately
preceding sentence. If Landlord and Tenant do agree upon the space to which the
Premises are to be relocated to and the timing of such relocation, then Tenant
agrees to execute an amendment to the Lease setting forth such agreement.
Landlord agrees to pay the reasonable costs of moving Tenant to such other space
(including, without limitation, the reasonable cost to relocate Tenant’s phone
and computer systems and the reasonable cost for a moving contractor to pack and
unpack Tenant’s personal property to the extent a moving contractor would
typically perform such function) and the reasonable cost to replace any
letterhead and business cards existing as of the effective date of any
relocation if and to the extent such letterhead and business cards are rendered
obsolete solely as a result of such relocation. Except as may be mutually agreed
to in writing in the form of an amendment to this Lease, the exercise of
Landlord’s rights pursuant to this Article shall not in and of itself give rise
to any increase or decrease in Rent. If construction in the Relocation Space is
required in order to make the Relocation Space comparable to the Premises (as
required above in this Article 22.0, “RIGHT TO RELOCATE”), such construction
shall be performed by Landlord at Landlord’s expense and shall be Substantially
Complete prior to any relocation.

23.0

BILLS AND NOTICES

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of Rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of Rent.

Any notice by either party to the other party shall be in writing. Any notice
from the Landlord to the Tenant related to the Premises or to the occupancy
thereof shall be deemed duly served if and when such notice is (i) addressed to
the Tenant and left at the Premises or (ii) sent to the Tenant at the Tenant’s
Address by registered or certified mail, return receipt

Page 23

--------------------------------------------------------------------------------

 

requested, postage prepaid or by FedEx, UPS or other nationally known reputable
overnight courier service. Any notice from the Tenant to the Landlord related to
the Premises or to the occupancy thereof shall be deemed duly served if and when
such notice is sent to the Landlord at the Landlord’s Address by registered or
certified mail, return receipt requested, postage prepaid or by FedEx, UPS or
other nationally known reputable overnight courier service.

The Landlord may change the Landlord’s Address and the Tenant may change the
Tenant’s Address by delivering or sending a notice in accordance with the
foregoing paragraph to the other party stating the change and setting forth the
changed address, provided such changed address is within the United States.

24.0

HOLDOVER

If the Tenant remains in the Premises, the Building or elsewhere on the Property
beyond the expiration or earlier termination of the Term of this Lease (the
“Holdover Period”) such holding over shall not be deemed to create any tenancy,
but the Tenant shall (a) be a tenant-at-sufferance only, (b) during the first 30
days of the Holdover Period pay Rent to Landlord at the times and manner
determined by Landlord at a daily rate in an amount equal to 1.75 times the
daily rate of the Rent and other sums payable under this Lease as of the last
day of the Term of this Lease, (c) after the first 30 days of the Holdover
Period, pay Rent to Landlord at the times and manner determined by Landlord at a
daily rate in an amount equal to three times the daily rate of the Rent and
other sums payable under this Lease as of the last day of the Term of this Lease
and (d) indemnify, defend and hold harmless Landlord from and against any and
all damages, liabilities, claims and losses relating to or arising as a result
of such holding over.

25.0

NO OPTION

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer or agreement to lease, or a reservation of, or option for the Premises
and this document shall become effective and binding as a lease only upon the
execution and delivery hereof by both Landlord and Tenant. If Tenant executes
all of the execution copies of this document and returns them to Landlord, such
action shall constitute an irrevocable offer by Tenant to enter into this
document as a lease, which offer Landlord may accept by executing the same and
returning one (1) fully executed copy to Tenant at any time within two (2) weeks
after receipt of such execution copies by Landlord. If Landlord does not accept
such offer within said two (2) week period, it shall be deemed to have been
rejected; and upon rejection (either by lapse of time as aforesaid or by notice
from Landlord to Tenant), Landlord will destroy all of said execution copies. If
Tenant is a corporation, it agrees that the person executing this Lease for it
has full authority to do so, and also to execute any notice, receipt, consent,
amendment of the Lease, or any other document pertaining to the Lease or the
Premises until such time as Landlord receives notice from Tenant to the
contrary.

26.0

PARTIES BOUND—SEIZIN OF TITLE

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of the Article contained
herein entitled “ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.” hereof shall operate
to vest any rights in any successor or assignee of Tenant and that the
provisions of this Article shall not be construed as modifying the conditions of
limitation contained in the Article contained herein entitled “DEFAULT”.

If, in connection with or as a consequence of the sale, transfer or other
disposition of the Building, the Property or any portion thereof, Landlord
ceases to be the owner of the “landlord’s” interest in the Premises, Landlord
shall be entirely freed and relieved from the performance and observance
thereafter of all covenants and obligations hereunder accruing thereafter on the
part of Landlord to be performed and observed, it being understood and agreed in
such event (and it shall be deemed and construed as a covenant running with the
land) that the person succeeding to Landlord’s ownership of said reversionary
interest shall thereupon and thereafter assume, and perform and observe, any and
all of such covenants and obligations of Landlord.

27.0

MISCELLANEOUS

 

27.1

Separability. If any provision of this Lease or portion of such provision or the
application thereof to any person or circumstance is for any reason held invalid
or unenforceable, the remainder of the Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby. In the event that any

Page 24

--------------------------------------------------------------------------------

 

 

charge under this Lease is interpreted to be the payment of interest, the rate
of interest shall be equal to the lesser of the amount stated in the Lease or
the maximum amount permitted by law.

 

27.2

Independent Covenants. The covenant and agreement of Tenant to pay to Landlord
Annual Base Rent, Real Estate Taxes, Operating Expenses, Additional Rent or any
other payment to Landlord or any covenant or agreement of Tenant to make
payments to third parties (such as direct payments to a taxing authority) shall
be independent of any covenant in this Lease to be performed by Landlord; and
default in Landlord’s performance of any such covenant shall not be a basis for
Tenant to cease or reduce payment to Landlord of Annual Base Rent, Real Estate
Taxes, Operating Expenses, Additional Rent or any other payment to Landlord, or
to cease or reduce payments to third parties, or to terminate this Lease.

 

 

27.3

Captions. The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.

 

27.4

Landlord or Tenant. The words “Landlord” and “Tenant” as used in this Lease may
extend to and be applied to several parties whether male or female and to
corporations and partnerships, and words importing the singular may include the
plural and all obligations of the Tenant as herein defined shall be joint and
several. Each of the provisions of this Lease shall bind and inure to the
benefit of the heirs, legal representatives, successors and assigns of the
parties hereto and it is specifically understood that the Landlord has the right
to assign all of its right, title and interest, or any portion thereof, in and
to this Lease and any amendments thereto to any other party or entity during the
Term of this Lease and any extension thereof and that the Tenant shall execute
any and all instruments that may be necessary to acknowledge and assent to such
assignment.

 

27.5

Broker. Each party represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of space in the Building or
elsewhere on the Property, with any broker or had its attention called to the
Premises or other space to let in the Building or elsewhere on the Property, by
any broker other than the Broker (if any) listed in the Article of this Lease
entitled “REFERENCE DATA” whose commission shall be the responsibility of
Landlord. Each party agrees to exonerate and save harmless and indemnify the
other against any claims for a commission by any other broker, person or firm,
with whom such party has dealt in connection with the execution and delivery of
this Lease or out of negotiations between Landlord and Tenant with respect to
the leasing of other space in the Building or elsewhere on the Property.

 

27.6

Governing Law. This Lease is made pursuant to, and shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts.

 

27.7

Assignment of Lease and/or Rents. With reference to any assignment by Landlord
of its interest in this Lease and/or the Rent payable hereunder, conditional in
nature or otherwise, which assignment is made to or held by a bank, trust
company, insurance company or other institutional lender holding a Mortgage on
the Building, the Property or any portion thereof, Landlord and Tenant agree;

(a) that the execution thereof by Landlord and acceptance thereof by such
Mortgagee shall never be deemed an assumption by such Mortgagee of any of the
obligations of the Landlord hereunder, unless such Mortgagee shall, by written
notice sent to the Tenant, specifically otherwise elect; and

(b) that, except as aforesaid, such Mortgagee shall be treated as having assumed
the Landlord’s obligations hereunder only upon foreclosure of such Mortgagee’s
Mortgage and the taking of possession of the Premises after having given notice
of its intention to succeed to the interest of the Landlord under this Lease.

 

27.8

Notice of Lease. Tenant agrees that it will not record this Lease in any
Registry of Deeds or Registry District.

 

27.9

Early Termination. Provided Tenant is not and has not at any time been in
default under the Lease beyond any applicable notice and cure period and no
condition exists which with the passage of time or the giving of notice would
result in a default under the Lease, at any time prior to the “Early Termination
Date” (as defined in this Section 27.9), Tenant may terminate this Lease
effective May 31, 2015 (the “Early Termination Date”) by delivering to Landlord
on or before September 1, 2014 (i) a notice indicating Tenant’s intent that the
Lease terminate on the Early Termination Date and (ii) a payment of 545,715.25
as Additional Rent, which payment shall be in addition to all other Rent
accruing up through and including the Early Termination Date. In the event such
notice is given and accompanying payment received in a timely manner pursuant to
this paragraph and all applicable terms and provisions of the Lease, the Term of
the Lease shall expire May 31, 2015 as if May 31, 2015 were the Term Expiration
Date defined in the Lease.




Page 25

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal, all as of the day and year first above written.

 

NEWTON EXECUTIVE PARK LIMITED PARTNERSHIP

 

ALLENA PHARMACEUTICALS, INC.

 

 

 

 

 

BY:

COMMONWEALTH DEVELOPMENT LLC,

 

By:

/s/ Alexey Margolin

 

GENERAL PARTNER

 

Name: Alexey Margolin

 

 

Title: CEO                     , duly authorized

 

 

 

 

By:

/s/ James Magliozzi

 

ALCRESTA, INC.

 

James A. Magliozzi, Manager

 

By:

 /s/ Alexey Margolin

 

 

 

Name: Alexey Margolin

 

 

 

Title: CEO                     , duly authorized

 

 

Page 26

--------------------------------------------------------------------------------

 

EXHIBIT A

LEASE PLAN




 

--------------------------------------------------------------------------------

 

[g2018032706460928529918.jpg]




 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

CLEANING SERVICES

LOBBY AND COMMON AREAS

*

Clean and disinfect water fountains

*

Clean directory and signage

*

Clean doors, walls, windows, mullions and metal work

*

Clean hard surface floors

*

Dust horizontal surfaces

*

Empty trash receptacles

*

High dusting (exit signs, light fixtures and air difusers)

*

Vacuum all carpets and mats

LAVATORIES

*

Clean mirrors, walls, rest room supply dispensers and toilet partitions.

*

Clean and disinfect countertops, sinks and toilets

*

Empty trash receptacles

*

High dusting (exit signs, light fixtures and air difusers)

*

Refill rest room supply dispensers # Sweep and wash floors

TENANT AREAS

*

Dry mop tile floors

*

Dust open horizontal surfaces

*

Empty trash receptacles

*

High dusting (exit signs, light fixtures and air difusers)

*

Vacuum all carpets




 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

RULES AND REGULATIONS

1.

The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Property shall not be obstructed or encumbered or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant.

2.

No awnings or other projections shall be attached to the outside walls or
windows of the Building without the prior written consent of Landlord. No
curtains, blinds, shades, or screens shall be attached or hung in, or used in
connection with, any window or door of the premises demised to any tenant or
occupant, without the prior written consent of Landlord. Such awnings,
projections, curtains, blinds, shades, screens, or other fixtures must be of a
quality type, design and color, and attached in a manner, approved by Landlord
in writing in advance.

3.

No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
premises demised to any tenant or occupant of the Building without the prior
written consent of Landlord. Interior signs on doors and directory tables if any
shall be of a size, color and style approved by Landlord in writing and in
advance.

4.

The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed, nor shall any bottles, parcels, or other
articles be placed on any window sills.

5.

No show cases or other articles shall be put in front of or affixed to any part
of the exterior of the Building, nor placed in the halls, corridors, vestibules
or other parts of the Building.

6.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein.

7.

No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant. No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of the Landlord, and as Landlord may direct. No tenant or
occupant shall install any resilient tile or similar floor covering in the
premises demised to such tenant or occupant except in a manner approved by
Landlord in writing and in advance.

8.

No bicycles, vehicles, dogs (except for seeing eye dogs and similar animals) or
other animals, birds or pets of any kind shall be brought into or kept in or
about the premises demised to any tenant. Bicycles may be stored in racks, if
any, furnished for such purpose by Landlord in a common area of the Property. No
cooking shall be done or permitted in the Building by any tenant without the
approval of Landlord. No tenant shall cause or permit any unusual or
objectionable odors to emanate from the premises demised to such tenant.

9.

Without the prior written consent of Landlord, no space in the Building shall be
used for manufacturing, or for the sale of merchandise, goods or property of any
kind at auction.

10.

No tenant shall make, or permit to be made, any unseemly or disturbing noises or
disturb or interfere with other tenants or occupants of the Building or
neighboring buildings or premises whether by the use of any musical instrument,
radio, television set or other audio device, unmusical noise, whistling,
singing, or in any other way. Nothing shall be thrown out of any doors or
windows.

11.

Each tenant must, upon the termination of its tenancy, restore to Landlord all
keys of stores, storage areas, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant.

12.

All removals from the Building, or the carrying in or out of the Building or the
premises demised to any tenant, of any safes, freight, furniture, or bulky
matter of any description must take place at such time and in such manner as
Landlord or its agents may determine, from time to time. Landlord reserves the
right to inspect all freight to be brought into the Building and to exclude from
the Building all freight which violates any of the Building Rules or the
provisions of such tenant’s lease.




 

--------------------------------------------------------------------------------

 

 

13.

No tenant or occupant shall purchase spring water, ice, food, beverage, lighting
maintenance, cleaning towels or other like service, from any company or person
not approved by Landlord in writing and in advance, which approval shall not be
unreasonably withheld.

14.

Landlord shall have the right to prohibit any advertising by any tenant or
occupant which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon notice from
Landlord, such tenant or occupant shall refrain from or discontinue such
advertising.

15.

Each tenant, before closing and leaving the premises demised to such tenant at
any time, shall see that all entrance doors are locked and windows closed.

16.

Each tenant shall, at its expense, provide artificial light in the premises
demised to such tenant for Landlord’s agents, contractors, and employees while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.

17.

No premises shall be used, or permitted to be used, for lodging or sleeping, or
for any immoral or illegal purpose.

18.

There shall not be used in the Building, either by any tenant or occupant or by
their agents or contractors, in the delivery or receipt of merchandise, freight
or other matter, any hand trucks or other means of conveyance except those
equipped with rubber tires, rubber side guards and such other safeguards as
Landlord may require.

19.

Canvassing, soliciting and peddling in the Building are prohibited and each
tenant and occupant shall cooperate in seeking their prevention.

20.

If the premises demised to any tenant become infested with vermin, such tenant,
at its sole cost and expense, shall cause its premises to be exterminated from
time to time, to the satisfaction of Landlord, and shall employ such
exterminators therefor as shall be approved by Landlord in writing and in
advance.

21.

No premises shall be used, or permitted to be used, at any time, without the
prior written approval of Landlord, as a store for the sale or display of goods,
wires or merchandise of any kind, or as a restaurant, shop, booth, bootblack or
other stand, or for the conduct of any business or occupation which
predominantly involves direct patronage of the general public in the premises
demised to such tenant, or for manufacturing or for other similar purpose.

22.

No tenant shall move, or permit to be moved, into or out of the Building or the
premises demised to such tenant, any heavy or bulky matter, without the specific
approval of Landlord. If any such matter requires special handling, only a
person holding a Master Rigger’s license shall be employed to perform such
special handling. No tenant shall place, or permit to be placed, on any part of
the floor or floors of the premises demised to such tenant, a load exceeding the
floor load per square foot which such floor was designed to carry and which is
allowed by law. Landlord reserves the right to prescribe the weight and position
of safes and other heavy matter, which must be placed so as to distribute the
weight.

23.

The requirements of tenants will be attended to only upon application at the
office of the Building. Building employees shall not be required to perform, and
shall not be requested by any tenant or occupant to perform, any work outside of
their regular duties, unless under specific instructions from the office of the
managing agent of the Building.

24.

Tenant shall not block access to heating and air conditioning or other equipment
or elements of the Building to be maintained by Landlord, whether by the
placement of Tenant’s furniture or equipment or otherwise. In the event such
heating and air conditioning or other equipment or element of the Building is
blocked by the placement of Tenant’s furniture or equipment or otherwise,
Tenant, at Tenant’s expense, shall upon request of Landlord immediately move
such equipment.




 

--------------------------------------------------------------------------------

 

 

AMENDMENT NUMBER ONE

TO LEASE BETWEEN

NEWTON EXECUTIVE PARK LIMITED PARTNERSHIP

AND

ALLENA PHARMACEUTICALS, INC. AND ALCRESTA, INC.

THIS AMENDMENT made this October 11, 2016, between Newton Executive Park Limited
Partnership, a Massachusetts Limited Partnership having offices at One Gateway
Center, Newton, Massachusetts (“Landlord”) and Allena Pharmaceuticals, Inc., a
Delaware corporation, with offices located in Newton, Massachusetts and
Alcresta, Inc., a Delaware corporation, with offices located Newton,
Massachusetts (jointly and severally the “Tenant”).

WITNESSETH THAT,

WHEREAS, by Lease dated August 29, 2011, (as may be amended from time to time,
the “Lease”), Landlord demised and leased to Tenant approximately 6,055 rentable
square feet on the second floor of Landlord’s building (the “Building”) known as
One Newton Executive Park in Newton, Massachusetts.

WHEREAS, the Landlord and Tenant desire to amend the Lease as follows.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Landlord and Tenant agree that the Lease shall be and hereby is amended in the
following respects:

 

1.

Effective June 1, 2017, Alcresta, Inc. shall no longer be a Tenant under the
Lease. Notwithstanding that Alcresta shall remain responsible for all
obligations and liabilities of Tenant arising prior to June 1, 2017, Alcresta,
Inc. shall have no responsibility for obligations or liabilities of Tenant
arising on or after June 1, 2017.

 

2.

In Article 1.0, “REFERENCE DATA”, the definition of the defined term “Term
Expiration Date:” shall be amended to read as follows:

“May 31, 2018”

 

3.

With respect to the period beginning June 1, 2017, the Annual Base Rent shall be
in accordance with the following table:

 

Period

 

Annual Base
Rent:

 

Monthly
Installment:

 

June 1, 2017 through May 31, 2018

$254,310.00

$21,192.50

 

4.

With respect to the period beginning June 1, 2017, the Annual Electricity Charge
shall be in accordance with the following schedule:

 

Period

 

Annual
Electricity
Charge:

 

Monthly
Installment of
Electricity
Charge:

 

June 1, 2017 through May 31, 2018

$11,196.00

$933.00

 

5.

Tenant represents and warrants that, with respect to this Amendment, it has not
directly or indirectly dealt with any broker other than Colliers International
whose commission shall be paid by Landlord pursuant to separate agreement.
Tenant agrees to save harmless, indemnify and defend Landlord against any claims
for a commission or other fee by any other broker, person or firm with whom the
Tenant may have dealt in connection this Amendment.

 

6.

Except as herein amended, all terms, conditions, covenants, agreements and
provisions of the Lease shall remain in full force and effect.

SIGNATURE PAGE FOLLOWS




 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties have hereunto set their hands and seals on the
day and year first written above.

 

NEWTON EXECUTIVE PARK LIMITED PARTNERSHIP

 

ALLENA PHARMACEUTICALS, INC.

 

 

 

 

 

BY:

COMMONWEALTH DEVELOPMENT LLC,

 

BY

/s/ Edward Wholihan

 

GENERAL PARTNER

 

Name:

Edward Wholihan

 

 

 

Title:

CFO                     , duly authorized

 

 

 

 

By

/s/ James A Magliozzi

 

ALCRESTA, INC.

 

James A. Magliozzi, Manager

 

 

 

 

 

 

 

 

 

 

 

BY

/s/ Robert Gallotto

 

 

 

Name:

Robert Gallotto

 

 

 

Title:

President                     , duly authorized

 

 

 

--------------------------------------------------------------------------------

 

 

AMENDMENT NUMBER THREE TO LEASE BETWEEN

NEWTON EXECUTIVE PARK LIMITED PARTNERSHIP AND

ALLENA PHARMACEUTICALS, INC.

 

THIS AMENDMENT made this December 7, 2017, between Newton Executive Park Limited
Partnership, a Massachusetts Limited Partnership having offices at One Gateway
Center, Newton, Massachusetts ("Landlord") and Allena Pharmaceuticals, Inc., a
Delaware corporation, with offices located in Newton, Massachusetts (“Tenant”).

WITNESSETH THAT,

WHEREAS, by Lease dated August 29, 2011, (as may be amended from time to time,
the "Lease"), Landlord demised and leased to Tenant approximately 6,055 rentable
square feet on the second floor of Landlord's building (the “Building”) known as
One Newton Executive Park in Newton, Massachusetts.

WHEREAS, by an Amendment Number One to Lease dated October 11, 2016, among other
things the Term was extended through May 31, 2018.

WHEREAS, by an Amendment Number Two to Lease dated August 16, 2017, among other
things the Term was extended through May 31, 2019.

WHEREAS, the Landlord and Tenant desire to amend the Lease as follows.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Landlord and Tenant agree that the Lease shall be and hereby is amended in the
following respects:

 

1.

In Article 1.0, “REFERENCE DATA”, the definition of the defined term “Term
Expiration Date:” shall be amended to read as follows:

 

 

"December 31, 2020"

 

2.

The “Existing Space” shall be approximately 6,055 square feet of rentable area
on the second floor of the Building. The Existing Space is currently occupied by
Tenant. The “Amendment Three Expansion Space” shall be approximately 1,740
square feet of rentable area on the first floor of the Building. The Amendment
Three Expansion Space is shown on Exhibit A attached to this Amendment.
Effective on the “Amendment Three Expansion Space Inclusion Date” (as defined
below), Exhibit A to the Lease shall be deemed to also include Exhibit A
attached to this Amendment.

 

 

3.

Tenant shall accept occupancy of the Amendment Three Expansion Space "as is",
and any work necessary to prepare the Amendment Three Expansion Space for
occupancy by Tenant shall be performed by Tenant in compliance with the terms
and provisions of this Lease at Tenant's own expense; provided, however, that
Landlord shall, prior to Tenant’s occupancy of the Amendment Three Expansion
Space, using building standard materials, means and methods, repaint the walls
of the Amendment Three Expansion Space and shampoo the carpets in the Amendment
Three Expansion Space. Landlord’s obligations to perform certain work in the
Amendment Three Expansion Space as set forth in the immediately preceding
sentence shall be deemed the “Amendment Three Expansion Space Work”.

 

 

4.

The “Amendment Three Expansion Space Inclusion Date” shall be January 1, 2018 or
any sooner date that Landlord shall have substantially completed the Amendment
Three Expansion Space Work and provided written notice of such sooner date to
Tenant, or any later date that Landlord shall have substantially completed the
Amendment Three Expansion Space Work (or would have substantially completed the
Amendment Three Expansion Space Work in the absence of Tenant related delays)
and provided written notice of such later date to Tenant.

 

 

5.

Effective from and after the Amendment Three Expansion Space Inclusion Date, the
Premises shall include the Existing Space and the Amendment Three Expansion
Space, together a total of approximately 7,795 square feet of rentable area on
the first and second floors of the

 

 

--------------------------------------------------------------------------------

 

 

Building.

 

 

6.

Effective from and after the Amendment Three Expansion Space Inclusion Date, the
definition of the defined term “Premises:” in Article 1.0, "REFERENCE DATA"
shall be amended to read:

 

 

“Approximately 7,795 square feet of rentable area (the calculation of “rentable”
area includes an allocation of the Building’s common areas) on the first and
second floors of the Building, as more fully described in the Article of this
Lease entitled “DESCRIPTION OF PREMISES”.”

 

7.

Notwithstanding anything to the contrary contained in the Lease, with respect to
the period of time beginning with the January 1, 2018, the Annual Base Rent
shall be in accordance with the following table:

 

 

 

Period

Annual Base

Rent:

Monthly Installment:

January 1, 2018 through May 31, 2018

$327,390.00

$ 27,282.50

June 1, 2018 through May 31, 2019

$335,184.96

$ 27,932.08

June 1, 2019 through May 31, 2020

$342,980.04

$ 28,581.67

June 1, 2020 through December 31, 2020

$350,775.00

$ 29,231.25

 

8.

Notwithstanding anything to the contrary contained in the Lease, with respect to
the period of time beginning with the January 1, 2018, the Annual Electricity
Charge shall be in accordance with the following table:

 

 

 

 

 

Period

 

Annual Electricity Charge:

Monthly Installment of Electricity

Charge:

January 1, 2018 through December 31, 2020

$ 14,424.00

$   1,202.00

 

9.

In Article 1.0 of the Lease, “REFERENCE DATA”, the definition of the defined
term “Security Deposit:” shall be amended to read:

 

 

“$60,866.50”

 

Upon execution of this Amendment, Tenant shall deposit with Landlord such
additional funds as may be required to bring the Security Deposit held by
Landlord to such amount.

 

10.

Effective from and after the Amendment Three Expansion Space Inclusion Date, the
definition of the defined term, “Tenant's Proportionate Share of Taxes and
Operating Expenses:”, in Article 1.0 of the Lease, "REFERENCE DATA" shall be
amended to read:

 

 

“17.41%”

 

11.

Effective from and after the Amendment Four Inclustion Date, the definition of
the defined term, “Parking Spaces:”, in Article 1.0 of the Lease, “REFERENCE
DATA”, shall be amended to read:

 

 

“25 Spaces in the Parking Areas

 

12.

Tenant represents and warrants that, with respect to this Amendment, it has not
directly or indirectly dealt with any broker other than Colliers International
whose commission shall be paid by Landlord pursuant to separate agreement.
Tenant agrees to save harmless, indemnify and defend Landlord against any claims
for a commission or other fee by any other broker, person or firm with whom the
Tenant may have dealt in connection this Amendment.

 

 

13.

Except as herein amended, all terms, conditions, covenants, agreements and
provisions of the Lease shall remain in full force and effect.

 

SIGNATURE PAGE FOLLOWS

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties have hereunto set their hands and seals on the
day and year first written above.

NEWTON EXECUTIVE PARK  ALLENA PHARMACEUTICALS, INC.

LIMITED PARTNERSHIP

 

BY: COMMONWEALTH DEVELOPMENT LLC, GENERAL PARTNER

 

 

By:

/s/ James A. Magliozzi

 

By:

/s/ Edward Wholihan

Name:

James A. Magliozzi

 

Name:

Edward Wholihan

Title:

Manager

 

Title:

CFO, duly authorized

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A LEASE PLAN

 

 

--------------------------------------------------------------------------------

 

[g2018032706461316529919.jpg]

 